EXHIBIT 10.4
 
EXECUTION COPY


NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (this “Agreement”) dated as of the Initial Closing
Date by and between (i) BIA DIGITAL PARTNERS SBIC II LP, a Delaware limited
partnership with an office located at 15120 Enterprise Court, Chantilly, VA
20151 (“Purchaser”), and (ii) GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware
corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia
corporation (“GTTA”), each with offices located at 8484 Westpark Drive, Suite
720, McLean, Virginia 22102, WBS CONNECT, LLC, a Colorado limited liability
company with offices located at 8400 E. Crescent Parkway, Suite 600, Greenwood
Village, Colorado 80111 (“WBS”), PACKETEXCHANGE (USA), INC., a Delaware
corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation (“PEINC”,
and together with GTTI, GTTA, WBS, and PEUSA, individually and collectively,
jointly and severally, the “Borrower”), provides the terms on which Purchaser
shall lend to Borrower and Borrower shall repay Purchaser.  The parties agree as
follows:
 
1              ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP, as
applicable.  Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in Section 13.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.
 
2              PURCHASE AND SALE
 
2.1           Promise to Pay.  Borrower hereby unconditionally, jointly and
severally, promises to pay Purchaser the outstanding principal amount of the
Notes and accrued and unpaid interest thereon as and when due in accordance with
this Agreement.
 
2.1.1           Reserved.
 
2.1.2           Reserved.
 
2.1.3           Reserved.
 
2.1.4           Reserved.
 
2.1.5           Notes.
 
(a)           Commitment.  Subject to and in reliance upon the representations,
warranties, terms and conditions of this Agreement, Purchaser agrees to purchase
from Borrower, and Borrower agrees to sell to Purchaser, Notes in an aggregate
principal amount not to exceed the amounts set forth on Schedule 2.1.5 (the
“Commitment Amount”).
 
(b)           Take Down Procedures.
 
(i)           The initial purchase and sale of Notes hereunder (the “Initial
Takedown”) shall occur on the Initial Closing Date and the Notes to be purchased
and sold on the Initial Takedown shall be in an aggregate principal amount of
$7,500,000, and at a purchase price set forth on Schedule 2.1.5.
 
(ii)           At any time on or prior to the Commitment Termination Date,
Borrower may, subject to the terms hereof, sell additional Notes to Purchaser
hereunder in aggregate principal amounts up to the Commitment Amount, by giving
Purchaser notice not later than thirty (30) days prior to the date of such
proposed purchase and sale (each, a “Subsequent Takedown” and together with the
Initial Takedown, the “Takedowns”), of (x) the principal amount of the Note to
be purchased and sold at such Takedown (which amount shall be not less than
$1,000,000 and shall be in increments of $1,000,000 for any Subsequent
Takedown), and (y) the date of such Takedown.  In the case of any Subsequent
Takedown used to finance a Permitted Acquisition, such notice will also
describe, in reasonable detail satisfactory to Purchaser, the Permitted
Acquisition or acquisitions to be financed with
 
 
 

--------------------------------------------------------------------------------

 
 
the proceeds of such Subsequent Takedown, including, without limitation, (A) the
amount and types of consideration proposed to be paid, (B) the proposed sources
of financing therefor and (C) a reasonably detailed description of the business
or businesses to be acquired.
 
(iii)           On each Closing Date, Borrower will deliver to Purchaser a
single Note, dated the applicable Closing Date and registered in Purchaser’s
name, in a principal amount equal to the aggregate principal amount of the Note
being purchased and sold in connection with the applicable Takedown, in
consideration for delivery by Purchaser to Borrower of immediately available
funds by wire transfer to an account designated in writing by Borrower prior to
such Closing Date of an amount equal to the aggregate principal amount of the
Note being purchased by Purchaser in connection with such Takedown.  If on such
Closing Date Borrower shall fail to tender such Notes as provided in this
Section 2.1.5(b)(iii) or any of the conditions specified in Section 3 shall not
have been fulfilled to Purchaser’s satisfaction, Purchaser shall, at its
election, be relieved of all further obligations hereunder with respect to the
applicable Takedown, without thereby waiving any other rights it may have by
reason of such failure or such nonfulfillment.
 
(c)           Mandatory Redemption at Maturity.  The Notes shall be due and
payable in full on the Maturity Date, unless payment is sooner required
hereunder.
 
(d)           Voluntary Redemptions.  The Notes may be prepaid, in whole or in
part prior to the Maturity Date by Borrower, effective three (3) Business Days
after written notice of such prepayment is given to Purchaser, by payment of the
principal amount of the Notes (or portion thereof in a minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of such amount) to be
redeemed, plus accrued and unpaid interest and fees thereon through the date of
such redemption, plus the Prepayment Premium.  Notwithstanding any such
redemption, Purchaser’s lien and security interest in the Collateral shall
continue until Borrower fully satisfies its Obligations (other than inchoate
indemnity obligations).  Upon payment in full of the Obligations (other than
inchoate indemnity obligations) and at such time as Purchaser’s obligation to
purchase additional Notes at Subsequent Takedowns have terminated, Purchaser
shall terminate and release its liens and security interests in the Collateral
and all rights therein shall revert to Borrower.
 
(e)           AHYDO.  Notwithstanding anything to the contrary contained herein,
if (1) the Notes remain outstanding after the fifth anniversary of the initial
issuance thereof and (2) the aggregate amount of the accrued but unpaid interest
on the Notes (including any amounts treated as interest for federal income Tax
purposes, such as “original issue discount”) as of any Testing Date occurring
after such fifth anniversary exceeds an amount equal to the Maximum Accrual,
then all such accrued but unpaid interest on the Notes (including any amounts
treated as interest for federal income Tax purposes, such as “original issue
discount”) as of such time in excess of an amount equal to the Maximum Accrual
shall be paid in cash by Borrower to the holders thereof on such Testing Date,
it being the intent of the parties hereto that the deductibility of interest
under the Notes shall not be limited or deferred by reason of Section 163(i) of
the U.S. Internal Revenue Code.  For these purposes, the “Maximum Accrual” is an
amount equal to the product of such Notes’ issue price (as defined in U.S.
Internal Revenue Code Sections 1273(b) and 1274(a)) and their yield to maturity,
and a “Testing Date” is any Interest Payment Date and the date on which any
“accrual period” (within the meaning of Section 1272(a)(5) of the U.S. Internal
Revenue Code) closes.  Any accrued interest which for any reason has not
theretofore been paid shall be paid in full on the date on which the final
principal payment on a Note is made.
 
(f)           OID.  Borrower and Purchaser agree (i) that the Notes are debt for
federal income Tax purposes, (ii) that the Notes issued to Purchaser constitute
a single debt instrument for purposes of Sections 1271 through 1275 of the U.S.
Internal Revenue Code and the Treasury Regulations thereunder (pursuant to
Treasury Regulations Section 1.1275-2(c)), that such debt instrument is issued
with original issue discount (“OID”), and that such debt instrument is described
in Treasury Regulations Section 1.1272-1(c)(2) and therefore is governed by the
rules set out in Treasury Regulations Section 1.1272-1(c), including Section
1.1272-1(c)(5), and is not governed by the rules set out in Treasury Regulations
Section 1.1275-4, (iii) that any calculation by Borrower regarding the amount of
OID for any accrual period on the Notes shall be subject to the review and
approval of Purchaser, not to be unreasonably withheld, and (iv) to adhere to
this Agreement for federal income Tax purposes and not to take any action or
file any Tax return, report or declaration inconsistent herewith (including with
respect to the amount of OID on the Notes as determined in accordance with the
preceding Section 2.1.5(f)(iii).  The inclusion of this Section 2.1.5(f) is not
an admission by any Purchaser that it is subject to United States Taxation.  In
connection with the Note purchase, Purchaser is receiving a Warrant.  In the
event the Note and the Warrant are considered the issuance
 
 
-2-

--------------------------------------------------------------------------------

 
 
of an “investment unit” under Code Section 1273(c)(2), the parties agree that
the fair market value of the Warrant shall be $377,661 for purposes of
investment unit allocation under Code Section 1273(c)(2).  Borrower and
Purchasers agree to report in a manner that is consistent with this allocation
for all Tax purposes.
 
2.2           Warrant.
 
(a)           GTTI agrees to sell to Purchaser on the Initial Closing Date, and
Purchaser agrees to purchase from GTTI on the Initial Closing Date, in reliance
on the representations, warranties and covenants of Borrower and Purchaser
herein, upon the terms and subject to the conditions set forth herein, the
Warrant.  The Warrant shall represent the right to acquire a percentage of the
capital stock of GTTI as set forth therein and upon the terms and subject to the
conditions set forth therein.
 
(b)           Purchaser acknowledges, represents and warrants as follows:
 
(i)           The Warrant and the capital stock issuable upon the exercise of
the Warrant are being acquired for Purchaser’s account for investment only and
not with a view towards, or with any intention of, a distribution or resale
thereof, in whole or in part, or the grant of any participation therein by
subdivision or otherwise.
 
(ii)           The Warrant and the capital stock issuable upon exercise of the
Warrant have not been registered under the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), or the securities laws of any state or any other domestic or foreign
jurisdiction and may not be offered for sale, sold, pledged, hypothecated,
transferred, assigned or otherwise disposed of in the absence of (i) an
effective registration for such transaction under the Securities Act or (ii) a
valid exemption from the registration requirements of the Securities Act for
such transaction. In addition, Purchaser acknowledges that the certificates
evidencing the shares of such capital stock will contain a legend to this
effect.
 
(iii)           Purchaser acknowledges that it may not be possible for it to
liquidate its investment in the Warrant or the capital stock issuable upon
exercise of the Warrant, and Purchaser is prepared, therefore, to hold the same
indefinitely.
 
(iv)           Purchaser is an “accredited investor” as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act by virtue of the fact that
it (i) is a limited partnership, (ii) was not formed for the specific purpose of
acquiring the Warrant and the capital stock issuable upon exercise of the
Warrant and (iii) has total assets in excess of $5,000,000.
 
2.3           Payment of Interest on the Notes.
 
(a)           Interest Rate.   The Obligations shall bear interest at a rate of
thirteen and one half percent (13.5%) per annum, of which (i) at least eleven
and one half percent (11.5%) per annum shall be payable in cash monthly in
arrears on each Interest Payment Date in each year (the “Cash Interest
Portion”), commencing with the first Interest Payment Date following the Initial
Closing Date and (ii) two percent (2.0%) per annum shall be, at Borrower’s
option, paid in cash (upon not less than three (3) Business Days notice prior to
such Interest Payment Date) or paid-in-kind (the “PIK Interest”); provided,
however, during a Performance Pricing Period, the Obligations shall bear
interest at a rate of twelve percent (12%), with a Cash Interest Portion of at
least eleven percent (11.0%) per annum payable in arrears on each Interest
Payment date of each year.  Any PIK Interest shall (x) be added to the principal
amount of the Notes on each Interest Payment Date in each year or (y) at the
request of Purchaser, be paid by the issuance of additional Notes on any
Interest Payment Date.
 
(b)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is four percentage points (4.00%) above the rate that is
otherwise applicable thereto (the “Default Rate” or “Default Interest”) unless
Purchaser otherwise elects from time to time in its sole discretion to impose a
smaller increase.  Fees and expenses which are required to be paid by Borrower
pursuant to the Note Documents (including, without limitation, Purchaser
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Default Interest shall
be payable upon demand by Purchaser; provided it shall be paid in cash or at
Borrower’s option, paid-in-kind.  Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted
 
 
-3-

--------------------------------------------------------------------------------

 
 
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Purchaser.
 
(c)           Reserved.
 
(d)           Computation; 360-Day Year.  In computing interest, the date of the
purchase of any Notes shall be included and the date of payment shall be
excluded.  Interest shall be computed on the basis of a 360-day year for the
actual number of days elapsed.
 
(e)           Reserved.
 
(f)           Payment; Interest Computation.  Unless otherwise provided,
interest is payable monthly in arrears on the last calendar day of each month
(each such date, an “Interest Payment Date”).  In computing interest on the
Obligations, all Payments received after 3:00 p.m. Eastern time on any day shall
be deemed received on the next Business Day.  Purchaser shall not, however, be
required to credit Borrower’s account for the amount of any item of payment
which is unsatisfactory to Purchaser in its good faith business judgment.  All
such payments of interest shall be made by way of automatic bank draft.
 
2.4           Fees.  Borrower shall pay to Purchaser:
 
(a)           Processing Fee.  On each Closing Date, a fully earned, non
refundable processing fee equal to two percent (2.0%) of the aggregate principal
amount of the Notes being purchased and sold in connection with the applicable
Takedown (each a “Processing Fee” and collectively, the “Processing Fees”) shall
be paid by Borrower to Purchaser or any designee of Purchaser, in immediately
available funds by wire transfer to accounts designated by Purchaser or designee
prior to such Closing Date.  Any Processing Fee payable at any Subsequent
Takedown shall be reduced, on a dollar-for-dollar basis, by the sum of any
Commitment Fees previously paid pursuant to the following Section 2.4(b).  For
avoidance of doubt, in no event shall any Processing Fee be less than zero; and
 
(b)           Commitment Fee.  On each Interest Payment Date prior to the
Commitment Termination Date, if applicable, a commitment fee (each a “Commitment
Fee” and collectively, the “Commitment Fees”) shall be paid by Borrower to
Purchaser or any designee of Purchaser, in immediately available funds by wire
transfer to accounts designated by Purchaser or designee prior to such Interest
Payment Date, in an equal to one percent (1.0%) per annum of the Unfunded
Commitment Amount on such Interest Payment Date.  For purposes hereof, “Unfunded
Commitment Amount” shall mean, as of any date of determination, the sum of (i)
the Commitment Amount, less (ii) the aggregate principal amount of all Notes
purchased.
 
(c)           Reserved.
 
(d)           Reserved.
 
(e)           Purchaser Expenses.  All Purchaser Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Initial Closing Date, when due.
 
2.5           Payments; Application of Payments.
 
(a)           All payments (including prepayments) to be made by Borrower under
any Note Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 3:00 p.m. Eastern time on the date when
due.  Payments of principal and/or interest received after 3:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
 
(b)           Purchaser shall apply the whole or any part of collected funds
against the Notes on a pro rata basis.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.6           Withholding.
 
(a)           Payments received by Purchaser from Borrower hereunder will be
made free and clear and without reduction of any withholding Taxes that are not
Excluded Taxes.  Specifically, however, if at any time any Governmental
Authority, Applicable Laws, regulation or international agreement requires any
Borrower to make any such withholding or deduction from any such payment or
other sum payable hereunder to Purchaser, Borrower hereby covenants and agrees
that the amount due from Borrower with respect to such payment or other sum
payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction (including
withholding of deductions applicable to additional sums payable under this
Section), Purchaser receives a net sum equal to the sum which it would have
received had no withholding or deduction been required and Borrower shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with Applicable Law.  Borrower will furnish Purchaser with proof
satisfactory to Purchaser indicating that Borrower has made such withholding
payment provided, however, that Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Borrower.
 
(b)           To the extent it is legally permitted to do so, each Foreign
Lender shall deliver to Borrower on or prior to the date on which such Foreign
Lender becomes a party to this Agreement one or more (as Borrower may reasonably
request) properly completed and executed IRS Forms W-8ECI, W-8BEN, W-8IMY (as
applicable) or other applicable form, certificate or document prescribed by the
IRS certifying as to such Lender’s entitlement to exemption or reduction from
withholding or deduction of Taxes.  Each Lender shall (to the extent legally
entitled to do so) provide updated forms to Borrower on or prior to the date any
prior form previously provided under this Section 2.6(b) becomes obsolete or
expires, after the occurrence of an event requiring a change in the most recent
form or certification previously delivered by it pursuant to this Section 2.6(b)
or from time to time if requested by Borrower.  In the case of a Foreign Lender
claiming exemption from Tax on portfolio interest under Section 881(c) of the
IRC, the documentation to be provided by such Foreign Lender to Borrower under
this Section 2.6(b) shall include (x) a certificate in to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the IRC, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the IRC, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the IRC, and (y) a properly executed and
completed IRS Form W-8BEN.  Each U.S. Lender shall deliver to Borrower on or
prior to the date on which such Lender becomes a party to this Agreement (and
from time to time thereafter upon the request of Borrower) properly completed
and executed originals of IRS Form W-9 to enable Borrower to determine whether
or not the Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary contained in this
Agreement, Borrower shall not be required to pay additional amounts to or
indemnify Purchaser or any other Lender pursuant to this Section 2.6 or Section
2.7 to the extent that the obligation to pay Taxes or additional amounts would
not have arisen but for the failure of Purchaser or a Lender to comply with this
paragraph.  The agreements and obligations of Borrower contained in this Section
2.6, 2.7, 2.8 and 2.9 shall survive the termination of this Agreement.
 
2.7           Indemnification by Borrower.  Borrower shall indemnify Purchaser
within 10 days after demand therefore, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by
Purchaser and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by Purchaser shall be conclusive absent manifest error.
 
2.8           Payment of Other Taxes.  Without limiting the provisions of
Section 2.6 or 2.7 above, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
2.9           Tax Refunds.  If Purchaser determines, in its sole discretion,
that it has received a refund of any Taxes for which it has been indemnified by
a Borrower or with respect to which a Borrower has paid additional amounts
pursuant to Section 2.6, it shall promptly pay over such refund to Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
one or more Borrower under Section 2.6, 2.7, 2.8 or 2.9, as applicable), net of
all out-of-pocket expenses of Purchaser and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that Borrower, upon the request of Purchaser, agrees to repay
the amount paid over to Borrower (plus any penalties, interest or other charges
imposed
 
 
-5-

--------------------------------------------------------------------------------

 
 
by the relevant Governmental Authority) to Purchaser in the event Purchaser is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require Purchaser to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
Borrower or any other Person or to alter its internal practices or procedures
with respect to the administration of Taxes.
 
3              CONDITIONS OF PURCHASE
 
3.1           Conditions Precedent to Initial Takedown. Purchaser’s obligation
to purchase the Notes at the Initial Takedown under this Agreement is subject to
the condition precedent that Purchaser shall have received, in form and
substance satisfactory to Purchaser, such documents, and completion of such
other matters, as Purchaser may reasonably deem necessary or appropriate,
including, without limitation:
 
(a)           duly executed original signatures to the Note Documents;
 
(b)           reserved;
 
(c)           for each Borrower, Borrower’s Operating Documents and a good
standing certificate or similar certification of Borrower certified by each
applicable jurisdiction of incorporation or formation, together with a
certificate of foreign qualification from each jurisdiction in which Borrower is
qualified as a foreign corporation where the failure to be so qualified would
result in a Material Adverse Effect, each dated as of a date no earlier than
thirty (30) days prior to the Initial Closing Date;
 
(d)           duly executed original signatures to the Secretary’s Certificate
with completed Borrowing Resolutions for each Borrower;
 
(e)           Subordination Agreements by Existing Subordinated Noteholders and
the Packet Exchange Subordinated Noteholder in favor of Purchaser, together with
the duly executed original signatures thereto;
 
(f)           original (i) Secured Intercompany Note (to be held on the Initial
Closing Date by Senior Lender as bailee for Purchaser), and (ii) each Debenture,
duly executed by EMEA, PELTD, and PEIRL, respectively, and copy of the minutes
of a meeting of the board of directors of each of EMEA and PELTD approving the
terms of, and entry into, each Debenture, certified as a true copy of the same
by the company secretary of EMEA, PELTD, and PEIRL, respectively;
 
(g)           duly executed original signatures to the Pledge Agreement;
 
(h)           certified copies, dated as of a recent date, of financing
statement searches, as Purchaser shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the Initial Takedown, will be terminated or released;
 
(i)           the Perfection Certificates of Borrower and Guarantor, together
with the duly executed original signatures thereto;
 
(j)           reserved;
 
(k)           a bailee’s/warehouseman’s waiver executed by each bailee, if any,
of Borrower as required by Purchaser, in favor of Purchaser;
 
(l)           a legal opinion of Borrower’s counsel (including special counsel
and local counsel, as deemed necessary by Purchaser), in form and substance
acceptable to Purchaser, in its reasonable discretion, dated as of the Initial
Closing Date together with the duly executed original signature thereto;
 
(m)           the duly executed original signatures to the Guarantees, together
with Secretary’s Certificate/duly executed original signatures to the completed
Borrowing Resolutions for each Guarantor;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(n)           evidence satisfactory to Purchaser that the insurance policies
required by Section 6.7 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Purchaser;
 
(o)           Purchaser shall have received true and correct copies of the
Senior Loan Documents and the Acquisition Agreement, each in form and substance
satisfactory to Purchaser;
 
(p)           Purchaser shall have completed its business, financial and legal
due diligence of the Note Parties; and
 
(q)           duly executed original signatures to the Warrant;
 
(r)           Borrower shall have completed (or concurrently with the Initial
Takedown will complete) the Packet Exchange Acquisition in accordance with the
terms of the Acquisition Agreement in all material respects (without any
material amendment thereto or material waiver thereunder unless consented to by
Purchaser).
 
3.2           Conditions Precedent to all Takedowns.  In addition to the
conditions set forth in Section 3.1 with respect to the Initial Takedown,
Purchaser shall not be required to purchase Notes at any Takedown until the date
(each such date, a "Closing Date") that each of the following conditions has
been satisfied (in each case in such manner and in form and substance reasonably
satisfactory to Purchaser):
 
(a)           A Note shall have been executed by Borrower and delivered to each
Purchaser that requests issuance of a Note;
 
(b)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the applicable Closing
Date; provided, however, that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
purchase of the Notes.  Each sale of Notes is Borrower’s representation and
warranty on that date that the representations and warranties in this Agreement
remain true, accurate, and complete in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
 
(c)           in Purchaser’s good faith reasonable business judgment, there has
not been any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or any material adverse deviation by Borrower from the most recent business plan
of Borrower presented to and accepted by Purchaser;
 
(d)           Borrower shall have delivered such other certificates, documents
and agreements as any Purchaser may reasonably request;
 
(e)           Borrower shall have paid all fees and expenses (including fees and
expenses of counsel) to be paid to Purchaser on such Closing Date as specified
in Section 2.4 hereof;
 
(f)           Purchaser shall have received evidence reasonably satisfactory to
Purchaser indicating that, immediately prior to and after giving effect to such
Takedown, Borrower shall be in pro forma compliance with the Financial Covenants
set forth in Section 6.9; and
 
(g)           Purchaser shall have received all closing certificates, corporate
documents, evidence of authorization, forms and information required by the U.S.
Small Business Administration, including without limitation SBA Forms 480 and
652, and other agreements, instruments and documents in respect of any aspect or
consequence of the transactions contemplated hereby as Purchaser may reasonably
request, all of which shall be in form and substance reasonably satisfactory to
the Agent.
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.3           Conditions Precedent to Subsequent Takedowns.  In addition to the
conditions set forth in Section 3.2, Purchaser shall not be required to purchase
Notes at any Subsequent Takedown until the date that each of the following
conditions has been satisfied (in each case in such manner and in form and
substance reasonably satisfactory to Purchaser):
 
(a)           To the extent proceeds of any such Subsequent Takedown are to be
used by any Person who is not a US Borrower, Purchaser shall have received a
duly executed amendment to the Secured Intercompany Note and, if necessary, a
corresponding amendment to each Debenture, in each case increasing the principal
amount thereto by such amount and otherwise in form and substance acceptable to
Purchaser; and
 
(b)           Purchaser shall have received evidence, in form and substance
satisfactory to Purchaser in its discretion, that the SVB Restructuring has been
completed.
 
3.4           Covenant to Deliver.  Borrower agrees to deliver to Purchaser each
item required to be delivered to Purchaser under this Agreement as a condition
precedent to any Takedown.  Borrower expressly agrees that a Note purchased
prior to the receipt by Purchaser of any such item shall not constitute a waiver
by Purchaser of Borrower’s obligation to deliver such item, and the purchasing
of any Note in the absence of a required item shall be in Purchaser’s sole
discretion.
 
4              CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest.  Each US Borrower hereby grants
Purchaser, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Purchaser, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.
 
4.2           Priority of Security Interest.  Each US Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens (including Liens securing the Senior
Debt) that may have superior priority to Purchaser’s Lien under this
Agreement).  If a US Borrower shall acquire a commercial tort claim, such US
Borrower shall promptly notify Purchaser in a writing signed by such US Borrower
of the general details thereof and grant to Purchaser in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Purchaser.
 
If this Agreement is terminated, Purchaser’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations and at
such time as Purchaser’s obligation to purchase Notes has terminated, Purchaser
shall, at Borrower’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to Borrower.
 
4.3           Authorization to File Financing Statements.  Each US Borrower
hereby authorizes Purchaser to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Purchaser’s
interest or rights hereunder, including a notice that any disposition of the
Collateral except as set forth in this Agreement, by either such US Borrower or
any other Person, shall be deemed to violate the rights of Purchaser under the
Code.  Such financing statements may indicate the Collateral as “all assets of
the Debtor” or words of similar effect, or as being of an equal or lesser scope,
or with greater detail, all in Purchaser’s discretion.
 
5              REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1           Due Organization; Authorization; Power and Authority.  Borrower
and each of its Subsidiaries are duly existing and in good standing as a
Registered Organization in its jurisdiction of formation and each is qualified
and licensed to do business and each is in good standing in any jurisdiction in
which the conduct of each of its business or its ownership of property requires
that it be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business, taken as a
whole (a “Material Adverse Effect”).  In connection with this Agreement,
Borrower has delivered to Purchaser completed certificates each signed by
Borrower and Guarantor, respectively, entitled “Perfection
Certificate”.  Borrower represents and
 
 
-8-

--------------------------------------------------------------------------------

 
 
warrants to Purchaser that (a) Borrower’s exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Initial Closing Date to the extent permitted by
one or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Purchaser of such occurrence and provide Purchaser with Borrower’s
organizational identification number.
 
The execution, delivery and performance by Borrower of the Note Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect and further subject to), or (v) constitute an event of
default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which it is a party or by which it is
bound in which the default could reasonably be expected to have a Material
Adverse Effect.
 
5.2           Collateral.  Borrower has good title to each item of the
Collateral upon which it purports to grant a Lien hereunder, free and clear of
any and all Liens except Permitted Liens.  Borrower has no deposit accounts
other than the deposit accounts with Purchaser, the deposit accounts, if any
described in the Perfection Certificate delivered to Purchaser in connection
herewith, or of which Borrower has given Purchaser notice and taken such actions
as are necessary to give Purchaser a perfected security interest therein
(subject to the Required Foreign Filings).  The Accounts are bona fide, existing
obligations of the Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
7.2.  In the event that Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral in excess of One Hundred Thirty
Thousand Dollars ($130,000.00) in the aggregate to a bailee, then Borrower will
first receive the written consent of Purchaser and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Purchaser in
its sole discretion.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is to
the knowledge of Borrower, valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business, taken as a whole, has been judged invalid or
unenforceable, in whole or in part.  To Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not have a Material Adverse Effect.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
 
5.3           Intentionally omitted.
 
 
-9-

--------------------------------------------------------------------------------

 
 
5.4           Litigation.  There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000).
 
5.5           Financial Condition.  All consolidated financial statements for
Borrower and any of its Subsidiaries delivered to Purchaser fairly present in
all material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Purchaser.
 
5.6           Solvency.  Borrower is able to pay its debts (including trade
debts as they mature).
 
5.7           Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act of 1940, as amended.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act or, in the case of EMEA, with
all employment legislation in force in England and Wales (including, without
limitation, the Employment Rights Act 1996).  Borrower has complied in all
material respects with all Securities Laws. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.  Borrower has not violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to have a Material Adverse Effect.  None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted, except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to have a Material Adverse Effect.  Borrower (a) is
in compliance in all material respects with and (b) has procured and is now in
possession of, all material licenses, permits, approvals and consents required
by any applicable federal, state or local law, rule or regulation (including,
without limitation, rules and regulations promulgated by the Federal
Communications Commission and any similar state agency) for the operation of
Borrower’s business in each jurisdiction wherein it is now conducted.  No Note
Party, nor any Affiliate thereof nor any present stockholder thereof appears on
any list of "Specially Designated Nationals" or known or suspected terrorists
that has been generated by the Office of Foreign Assets Control of the United
States Department of Treasury ("OFAC"), nor is any Note Party, Affiliate or
stockholder thereof a citizen or resident of any country that is subject to
embargo or trade sanctions enforced by OFAC, or otherwise is a Person (i) whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in any dealings or
transactions prohibited by Section 2 of such executive order, or, to its
knowledge, is otherwise associated with any such person in any manner violative
of Section 2, or (iii) subject to the limitations or prohibitions under any
other OFAC regulation or executive order.
 
5.8           Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.9           Tax Returns and Payments; Pension Contributions.  Borrower and
each of its Subsidiaries has timely filed all required Tax Return, and Borrower
and each of its Subsidiaries has paid, or made provision to pay, all foreign,
federal, state, national, and local Taxes, assessments, deposits and
contributions owed by Borrower and its Subsidiaries (whether or not reflected on
a Tax return) in excess of $50,000.00 in the aggregate; provided that Borrower
may defer payment of any contested Taxes, providedfurther that Borrower (a) in
good faith contests its obligation to pay the Taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Purchaser in
writing of the commencement of, and any material development in, the
proceedings, (c) posts bonds or takes any other steps required to prevent the
Governmental Authority levying such contested Taxes from obtaining a Lien upon
any of the Collateral that is other than a “Permitted Lien”.  Borrower has no
knowledge of any claims or adjustments proposed or asserted for any of
Borrower's prior Tax years which could result in additional Taxes becoming due
and payable by Borrower.  Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other
 
 
-10-

--------------------------------------------------------------------------------

 
 
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
5.10           Use of Proceeds.  Borrower (i) shall use the proceeds of the
Notes purchased at the Initial Takedown to finance the Packet Exchange
Acquisition and for working capital purposes, and (ii) shall use the proceeds of
Notes purchased at any Subsequent Takedowns, if any, (a) to finance Permitted
Acquisitions, or (b) as working capital to fund its general business
requirements and growth related initiatives.  In no event shall any proceeds of
any Notes be used for personal, family, household or agricultural purposes.
 
5.11           Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to
Purchaser, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Purchaser, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized by Purchaser that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).
 
5.12           Definition of “Knowledge.”  For purposes of the Note Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
5.13           Acquisition Agreement.  Borrower has delivered to Purchaser a
complete and correct copy of the Acquisition Agreement (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith).  No event of
Default has occurred thereunder.  The Acquisition Agreement complies with, and
the Packet Exchange Acquisition has been, or concurrent with the Initial
Takedown will be, consummated in accordance with, all Applicable Laws.  The
Acquisition Agreement is in full force and effect as of the Initial Closing
Date, has not been terminated, rescinded or withdrawn. All Governmental
Approvals having jurisdiction over the seller, any Note Party and other Persons
referenced therein, with respect to the transactions contemplated by the
Acquisition Agreement, have been obtained, and no such approvals impose any
conditions to the consummation of the transactions contemplated by the
Acquisition Agreement or to the conduct by any Note Party of its business
thereafter.
 
5.14           Capitalization.  The authorized capital stock of GTTI consists of
(x) 80,000,000 shares of Common Stock, of which as May 31, 2011, 18,687,491 are
issued and outstanding, 3,500,000 shares are reserved for issuance pursuant to
GTTI’s stock option and purchase plans and 12,900,000 shares are reserved for
issuance pursuant to securities (other than the Notes and the Warrant)
exercisable or exchangeable for, or convertible into, shares of Common Stock,
and (y) no shares of preferred stock.  All of such outstanding shares have been,
or upon issuance will be, validly issued and are fully paid and
nonassessable.  Except as set forth on Schedule 5.14 or in the first sentence of
this Section 5.14, no shares of the GTTI’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by GTTI; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of GTTI or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
GTTI or any of its Subsidiaries is or may become bound to issue additional
shares of capital stock of GTTI or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of GTTI or any of its
Subsidiaries; (iii) there are no agreements or arrangements under which GTTI or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act, (iv) there are no outstanding securities or
instruments of GTTI or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which GTTI or any of its Subsidiaries is or may become bound to
redeem a security of GTTI or any of its Subsidiaries; (v) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Warrant; and (vi) GTTI does not have
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  No Person has any valid right to rescind any
purchase of the Warrant, any shares of capital stock or other securities of any
Note Party.
 
 
-11-

--------------------------------------------------------------------------------

 
 
6              AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1           Government Compliance.  (a) Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a Material Adverse
Effect.  Borrower shall comply, and have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, the noncompliance with which
would reasonably be expected to have a Material Adverse Effect.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Note Documents to which it
is a party and the grant of a security interest to Purchaser in all of its
property.  Borrower shall promptly notify Purchaser of any such Governmental
Approvals obtained by Borrower and, upon request of Purchaser, provide copies of
any such obtained Governmental Approvals to Purchaser.
 
6.2           Financial Statements, Reports, Certificates.
 
(a)           Borrower shall provide Purchaser with the following:
 
(i)  intentionally omitted;
 
(ii) intentionally omitted;
 
(iii) within thirty (30) days after the end of each month, monthly unaudited
financial statements including year-to-date calculations, setting forth in each
case in comparative form the figures for (A) such period set forth in the
projections delivered pursuant to this Section 6.2(a)(vi) hereof, (B) the
corresponding month of the previous fiscal year and (C) the corresponding
portion of the previous fiscal year, all in reasonable detail;
 
(iv) within thirty (30) days after the end of each fiscal quarter of Borrower, a
quarterly Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such fiscal quarter, Borrower was in full compliance with
all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Purchaser shall reasonably request,
including, without limitation, a statement that at the end of such quarter there
were no held checks;
 
(v) within sixty (60) days after the end of each fiscal year of Borrower, and as
and when amended or updated in any material respect, (A) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of Borrower, and (B) annual financial
projections for the following fiscal year (on a quarterly basis), together with
any related business forecasts used in the preparation of such annual financial
projections;
 
(vi) within one hundred twenty (120) days following the end of Borrower's fiscal
year, annual financial statements certified by, and with an unqualified opinion
of J.H. Cohn LLP, or any other independent certified public accountants
acceptable to Purchaser;
 
(vii)  within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;
 
(viii) a prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000) or more or have a Material
Adverse Effect;
 
 
-12-

--------------------------------------------------------------------------------

 
 
(ix)  promptly, and in any event no later than five (5) days following execution
thereof, true, correct and complete copies of any agreement, instrument or
document effecting an amendment, modification, supplement or waiver of any
Senior Loan Document, the Intercompany Note, or any Debenture;
 
(x)  promptly, and in any event no longer than five (5) days after the date
thereof, copies of all amendments, consents, waivers, forbearances, or
modifications to and any other material notice or reports provided by or to any
Note Party under or with respect to the Senior Debt (other than reports or
notices identical to reports or notices provided pursuant to the terms hereof)
or the Intercompany Note;
 
(b)           For so long as Borrower is subject to the reporting requirements
under the Securities Exchange Act of 1934, as amended, Borrower shall provide
Purchaser, within five (5) days after filing, all reports on Form 10-K, 10-Q and
8-K filed with the SEC or a link thereto on Borrower’s or another website on the
Internet, including the SEC’s EDGAR website.  Any materials filed with the SEC
reports that otherwise satisfy the requirements of section 6.2(a) shall be
considered delivered for the purposes of that section when filed with the SEC.
 
(c)           Borrower shall provide Purchaser with prompt written notice of (i)
any material change in the composition of the Intellectual Property, (ii) the
registration of any Copyright (including any subsequent ownership right of
Borrower in or to any Copyright), Patent or Trademark not previously disclosed
to Purchaser, (iii) Borrower’s knowledge of an event that materially adversely
affects the value of the Intellectual Property, (iv) any pending or threatened
(in writing) labor dispute, strike or walkout, or the expiration of any labor
contract if any would have a Material Adverse Effect; (v) any default under or
termination of a material contract which could reasonably be expected to have a
Material Adverse Effect; (vi) Borrower’s knowledge of the existence of any
Default or Event of Default; (vii) Borrower’s knowledge of any violation of any
Applicable Law which could reasonably be expected to have a Material Adverse
Effect; (viii) the discharge of or any withdrawal or resignation by Borrower's
independent accountants; or (ix) Borrower’s knowledge of the occurrence of any
“defaults” or “events of default” under any Senior Loan Documents, the
Intercompany Note, or any Debenture.
 
6.3           Accounts Receivable.
 
(a)           Intentionally Omitted.
 
(b)           Intentionally Omitted.
 
(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Purchaser or Senior Lender (as applicable) may specify,
pursuant to a blocked account agreement in form and substance satisfactory to
Purchaser in its sole discretion and in accordance with the Intercreditor
Agreement.
 
(d)           Intentionally Omitted.
 
(e)           Verification.  Purchaser may, from time to time, verify directly
with the respective Account Debtors the validity, amount and other matters
relating to the Accounts, either in the name of Borrower or Purchaser or such
other name as Purchaser may choose, provided that, prior to the occurrence of an
Event of Default, any such verification shall be subject to prior written notice
to Borrower.
 
(f)           No Liability.  Purchaser shall not be responsible or liable for
any shortage or discrepancy in, damage to, or loss or destruction of, any goods,
the sale or other disposition of which gives rise to an Account, or for any
error, act, omission, or delay of any kind occurring in the settlement, failure
to settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Purchaser
be deemed to be responsible for any of Borrower’s obligations under any contract
or agreement giving rise to an Account.  Nothing herein shall, however, relieve
Purchaser from liability for its own gross negligence or willful misconduct.
 
 
-13-

--------------------------------------------------------------------------------

 
 
6.4           Remittance of Proceeds.  Deliver, in kind, all proceeds arising
from the disposition of any Collateral to Senior Lender or Purchaser, as
applicable in accordance with the Intercreditor Agreement, in the original form
in which received by Borrower not later than the second Business Day after
receipt by Borrower, to be applied to the Obligations (1) prior to an Event of
Default, pursuant to the terms of Section 2.5(b) hereof, and (2) after the
occurrence and during the continuance of an Event of Default, pursuant to the
terms of Section 9.4 hereof; providedthat, if no Event of Default has occurred
and is continuing, Borrower shall not be obligated to remit to Purchaser the
proceeds of the sale of surplus, worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of Two Hundred Thousand Dollars ($200,000) or less (for all such
transactions in any fiscal year).  Borrower agrees that it will maintain all
proceeds of Collateral in an account maintained with Purchaser.  Nothing in this
Section limits the restrictions on disposition of Collateral set forth elsewhere
in this Agreement.
 
6.5           Taxes; Pensions; Withholding.  Timely file, and require each of
its Subsidiaries to timely file, all required Tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state, national and local Taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any Taxes
contested or otherwise permitted pursuant to the terms of Section 5.9 hereof,
and shall deliver to Purchaser, on demand, appropriate certificates attesting to
such payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.
 
6.6           Access to Collateral; Books and Records.  At reasonable times, on
two (2) Business Days’ notice (provided no notice is required if an Event of
Default has occurred and is continuing), Purchaser, or its agents, shall have
the right, up to two (2) times in any fiscal year (or more frequently, as
Purchaser shall determine necessary), to inspect the Collateral and the right to
audit and copy Borrower’s Books.  The foregoing inspections and audits shall be
at Borrower’s expense (not to exceed $1,000 so long as a Default or Event of
Default shall not have occurred or be continuing) plus reasonable out-of-pocket
expenses.
 
6.7           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Purchaser may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Purchaser.  All
property policies shall have a lender’s loss payable endorsement showing
Purchaser as the sole lender loss payee and waive subrogation against Purchaser
and shall provide that the insurer shall endeavor to give Purchaser at least
thirty (30) days notice before canceling or declining to renew its policy.  All
liability policies shall show, or have endorsements showing, Purchaser as an
additional insured, and all such policies (or the loss payable and additional
insured endorsements) shall provide that the insurer shall endeavor to give
Purchaser at least thirty (30) days notice before canceling or declining to
renew its policy.  At Purchaser’s request, Borrower shall deliver certified
copies of policies and evidence of all premium payments.  Proceeds payable under
any policy shall, at Purchaser’s option, following the occurrence and during the
continuance of an Event of Default, be payable to either the Senior Lender on
account of the Senior Debt, or Purchaser on account of the Obligations, as
applicable in accordance with the Intercreditor Agreement.  If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Purchaser, Purchaser
may make all or part of such payment or obtain such insurance policies required
in this Section 6.7, and take any action under the policies Purchaser deems
prudent.
 
6.8           Operating Accounts.
 
(a)           Maintain its and its Subsidiaries’, if any, domestic depository,
operating accounts and securities accounts with Senior Lender and Senior
Lender’s affiliates (and upon payment in full of the Senior Debt, at financial
institutions acceptable to Purchaser who have entered into Control Agreements in
favor of Purchaser) with all excess domestic funds maintained at or invested
through Senior Lender or an affiliate of Senior Lender (and upon payment in full
of the Senior Debt, at financial institutions acceptable to Purchaser who have
entered into Control Agreements in favor of Purchaser), which accounts shall
represent at least one hundred percent (100%) of the dollar value of Borrower’s
and Guarantor’s accounts at all financial institutions in the United States, and
least sixty percent (60%) of the dollar value of Borrower’s and each
Subsidiaries’ accounts at all financial institutions worldwide.  Any domestic
Guarantor shall maintain all depository, operating and securities accounts with
Senior Lender or an affiliate of Senior Lender (and upon payment in full of the
Senior Debt, at financial institutions acceptable to Purchaser who have entered
into Control Agreements in favor of Purchaser). Notwithstanding the foregoing,
(A) EMEA shall be permitted to maintain its existing deposit accounts with (i)
Standard Chartered Bank
 
 
-14-

--------------------------------------------------------------------------------

 
 
(the “Standard Accounts”), provided that the aggregate maximum balance of such
Standard Accounts does not exceed Twenty Five Thousand Dollars ($25,000) at any
time, and (ii) Commerzbank (the “Commerzbank Accounts”), provided that the
aggregate maximum balance of such Commerzbank Accounts does not exceed One
Million Dollars ($1,000,000) at any time; and (B) no later than seventy-five
(75) days after the Initial Closing Date (or such later date as Purchaser shall
determine, in its sole but reasonable discretion), all accounts held by any of
PEIRL, PEUSA, PEINC, and PELTD maintained at financial institutions other that
Senior Lender or Senior Lender’s Affiliates shall be (i) closed, with all
proceeds in such transferred to a Collateral Account at Senior Lender or one of
Senior Lender’s Affiliates; or (ii) subject to an account control agreement in
favor of Purchaser and/or Senior Lender in accordance with the Intercreditor
Agreement, in form and substance acceptable to Purchaser, in its reasonable
discretion;
 
(b)           Provide Purchaser five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Senior Lender or Senior Lender’s Affiliates.  For each Collateral
Account that Borrower at any time maintains in the United States or the United
Kingdom, Borrower shall cause the applicable bank or financial institution
(other than Senior Lender) at or with which any such Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Purchaser’s Lien
in such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of
Purchaser.  The provisions of the previous sentence shall not apply to the
Standard Accounts, the Commerzbank Accounts, deposit accounts exclusively used
for payroll, payroll Taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Purchaser by Borrower
as such.
 
6.9           Financial Covenants.
 
Maintain at all times, to be tested and certified as of the last day of each
month, unless otherwise noted, on a consolidated basis, unless otherwise noted:
 
 (a)           Liquidity.  Borrower shall maintain, at all times, unrestricted
cash of at least Two Million and Five Hundred Thousand Dollars ($2,500,000).
 
 (b)           Fixed Charge Coverage Ratio.  On a quarterly basis, as of the
last day of each fiscal quarter of Borrower, measured on a trailing three month
basis, Borrower shall maintain a ratio of (i) Cash Basis EBITDA for such period
dividedby (ii) Fixed Charges of at least 1.15:1.00.
 
 (c)           Leverage Ratio.  On a quarterly basis, as of the last day of each
fiscal quarter of Borrower set forth in the following table, measured on a
trailing twelve month basis, Borrower shall maintain a Leverage Ratio for such
period of at least the minimum ratio set forth in the table below opposite such
date:
 
Date
Leverage Ratio
For the 12 month period ending June 30, 2012, and for the 12
month period ending September 30, 2012
3.00:1.00
For the 12 month period ending December 31, 2012, and for the
12 month period ending each fiscal quarter thereafter
2.75:1.00

 
  (d)           Minimum Adjusted EBITDA.  As of the last day of each fiscal
quarter of Borrower set forth in the following table, Borrower shall achieve
Adjusted EBITDA of at least the required amount set forth in the following table
for the applicable period set forth opposite thereto:
 
Applicable Period
Applicable Amount
For the 3 month period
ending June 30, 2011
$1,400,000

 
 
-15-

--------------------------------------------------------------------------------

 
 
For the 6 month period
ending September 30, 2011
$3,500,000
For the 9 month period
ending December 31, 2011
$6,100,000
For the 12 month period
ending March 31, 2012
$8,700,000

 
6.10           Protection and Registration of Intellectual Property Rights.
 
  (a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Purchaser in writing of
material infringements of its Intellectual Property known to Borrower; and (iii)
not allow any Intellectual Property material to Borrower’s business, taken as a
whole, to be abandoned, forfeited or dedicated to the public without Purchaser’s
written consent.
 
  (b)           If Borrower (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Borrower shall promptly
provide written notice thereof to Purchaser and shall execute such intellectual
property security agreements and other documents and take such other actions as
Purchaser shall request in its good faith business judgment to perfect and
maintain a first priority (subject only to Liens securing the Senior Debt)
perfected security interest in favor of Purchaser in such property.  If Borrower
decides to register any Copyrights or mask works in the United States Copyright
Office, Borrower shall: (x) provide Purchaser with at least fifteen (15) days
prior written notice of Borrower’s intent to register such Copyrights or mask
works together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Purchaser may request in its good faith business judgment to
perfect and maintain a first priority (subject only to Liens securing the Senior
Debt) perfected security interest in favor of Purchaser in the Copyrights or
mask works intended to be registered with the United States Copyright Office;
and (z) record such intellectual property security agreement with the United
States Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall promptly
provide to Purchaser copies of all applications that it files for Patents or for
the registration of Trademarks, Copyrights or mask works, together with evidence
of the recording of the intellectual property security agreement necessary for
Purchaser to perfect and maintain a first priority (subject only to Liens
securing the Senior Debt) security interest in such property.
 
(c)           Provide written notice to Purchaser within ten (10) days of
entering or becoming bound by any material Restricted License (other than
over-the-counter software that is commercially available to the
public).  Borrower shall take such steps as Purchaser reasonably requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (i) any Restricted License to be deemed “Collateral” and for
Purchaser to have a security interest in it that might otherwise be restricted
or prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Purchaser to have the ability
in the event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Purchaser’s rights and remedies under this Agreement and the
other Note Documents.
 
6.11           Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Purchaser, without
expense to Purchaser, Borrower and its officers, employees and agents and
Borrower’s Books, to the extent that Purchaser may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Purchaser with respect to any Collateral or relating to Borrower.
 
6.12           Creation/Acquisition of Subsidiaries.  Notwithstanding and
without limiting the negative covenant contained in Section 7.3 hereof, in the
event Borrower or any Subsidiary creates or acquires any Subsidiary, Borrower
and such Subsidiary shall notify Purchaser not less than ten (10) Business Days
prior to the creation or acquisition of such new Subsidiary and cause each such
Subsidiary to, in Purchaser’s sole discretion,
 
 
-16-

--------------------------------------------------------------------------------

 
 
become a co-Borrower or Guarantor under the Note Documents and grant a
continuing pledge and security interest in and to the assets of such Subsidiary
(the description of such assets to be substantially the same as the Collateral
described on Exhibit A hereto); and Borrower shall grant and pledge to Purchaser
a perfected security interest in the stock, units or other evidence of ownership
of each Subsidiary.
 
6.13           Further Assurances.  Execute any further instruments and take
further action as Purchaser reasonably requests to perfect or continue
Purchaser’s Lien in the Collateral or to effect the purposes of this Agreement
and/or any of the other Note Documents.  Borrower shall deliver to Purchaser,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.
 
6.14           Post-Closing Requirements.
 
(a)           On or before June 29, 2011, Borrower (together with Intercompany
Borrowers) and Senior Lender will take such steps, in Senior Lender’s reasonable
discretion, to effectuate (and to cause Intercompany Borrowers to effectuate)
the SVB Restructuring;
 
(b)           Within twenty-one (21) days of the Initial Closing Date:
 
(i)           with respect to PEIRL, the registration of the security interest
with respect to the Secured Intercompany Note with Companies Registration Office
of Ireland shall have been filed, and
 
(ii)           (ii) with respect to PELTD and EMEA, the registration of the
security interest with respect to the Secured Intercompany Note with Companies
House Registration Office in the United Kingdom shall have been filed (together,
the “Required Foreign Filings”);
 
(c)           Within fourteen (14) days of Initial Closing Date:
 
(i)           Borrower shall have delivered to Purchaser duly executed signature
pages to a landlord’s consent in favor of Purchaser for 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102 by the respective landlord thereof, together
with the duly executed original signatures thereto;
 
(ii)           Borrower shall have delivered to Purchaser (or Senior Lender, as
applicable in accordance with the Intercreditor Agreement), all certificated
securities which are required to be pledged pursuant to the Pledge Agreement,
together with stock powers executed in blank in favor of Purchaser;
 
(iii)           Borrower shall have delivered to Purchaser duly executed
signature pages to the Subordination Agreement for each of the following
Existing Subordinated Noteholders: (i) the Spitfire Fund, L.P., (ii) Saunwin
Domestic Equities Fund, LLC, and (iii) Goldman Sachs & Co. Cust. FBO Philip H.
Geier, Jr. IRA; provided that, solely with respect to the Subordination
Agreements for the Spitfire Fund, L.P. and Saunwin Domestic Equities Fund, LLC,
such fourteen (14) day deadline may be extended by Purchaser in its reasonable
discretion.
 
6.15           Observer Rights.
 
  (a)           GTTI (and (i) EMEA, in the event EMEA commences regularly
scheduled board meetings, and (ii) any of GTTI’s other Subsidiaries, to the
extent any outside directors become members of such Board of Directors or
similar governing body) shall allow a representative designated by Purchaser to
attend in a non-voting observer capacity all meetings of the Board of Directors
of GTTI (and EMEA and any of GTTI’s other Subsidiaries, if applicable) (each, a
“Board Observer”); provided, however, that such party reserves the right to
exclude the Board Observer from access to any material or meeting or portion
thereof if  such Note Party reasonably believes upon advice of counsel that such
exclusion is reasonably necessary to preserve the attorney-client privilege
between such Note Party and its counsel, or if such potion of a meeting is an
executive session limited solely to members of the Board of Directors and its
legal counsel. Subject to the foregoing, GTTI, or EMEA or any of GTTI’s other
Subsidiaries, if applicable, shall (i) give Purchaser notice of all such
meetings, at the same time as furnished to
 
 
-17-

--------------------------------------------------------------------------------

 
 
its respective directors, (ii) provide to each Board Observer all notices,
documents and information furnished to the directors of each entity, whether at
or in anticipation of a meeting, an action by written consent or otherwise, at
the same time furnished to such directors (including with respect to meetings of
an executive session in which the Board Observer is or was not in attendance),
(iii) notify each Board Observer and permit each such Board Observer to
participate by telephone in, emergency meetings of each such Board of Directors,
or (iv) provide each Board Observer copies of the minutes of all such meetings
at the time such minutes are furnished to the members of the applicable Board of
Directors (including with respect to meetings of an executive session in which
the Board Observer was not in attendance).  Borrower shall reimburse all
reasonable out-of-pocket expenses incurred by the Board Observer in connection
with attending any such meetings.
 
 (b)           Board Observer will agree in writing, to hold in confidence and
trust and to act in a fiduciary manner with respect to all information provided
to the Board Observer in connection with Board Observer’s rights except to the
extent in the public domain at the time of such provision, subsequently released
into the public domain (through no fault of Board Observer), or otherwise
required by law and any other regulatory process to which Board Observer is
subject; provided that Board Observer may disclose information of a
non-technical nature, including financial information, (i) to Board Observer’s
partners, employees, members and affiliates, or (ii) to the extent necessary to
assert any right or defend against any claim arising as a result of the
transactions contemplated by this Agreement.  Notwithstanding the foregoing,
except for summary financial information about any Note Party which Board
Observer delivers to Board Observer’s partners, members and affiliates pursuant
to Board Observer’s regular reporting practices, Board Observer will only
disclose information provided to Board Observer in connection with Board
Observers rights under this Agreement to those of Board Observer’s partners,
members and affiliates who have been informed as to the confidential nature of
such information and the terms of this Agreement.
 
  (c)           The rights described in this Section shall continue until (i)
Purchaser holds Warrants or capital stock in an amount equal to less than 2% of
the fully diluted shares of GTTI, and (ii) all Notes have been paid in full in
cash.  The confidentiality provision of this Section will survive any such
termination.
 
6.16           Senior Credit Enhancements.  If the Senior Lender receives any
additional guaranty, or any other written credit enhancement after the Initial
Closing Date, Borrower shall cause the same, as modified to preserve any
cushions that may exist, to be simultaneously granted to Purchaser unless
expressly waived by Purchaser, subject to the terms of the Intercreditor
Agreement.
 
7           NEGATIVE COVENANTS
 
Borrower shall not and shall not permit any Subsidiary to do any of the
following without Purchaser’s prior written consent:
 
7.1           Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment; (c) non-exclusive licenses and similar arrangements for the use of
property of Borrower and/or its Subsidiaries in the ordinary course of business;
and (d) in connection with Permitted Liens and Permitted Investments.
 
7.2           Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries, if any, to engage
in any business other than the businesses currently engaged in by Borrower and
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) have a change in both of GTTI’s Chief Executive Officer and
Chief Financial Officer; or (ii) enter into any transaction or series of related
transactions the result of which constitutes a Change of Control.
 
Borrower shall not, without at least thirty (30) days prior written notice to
Purchaser: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty-Five
Thousand Dollars ($25,000) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Twenty-Five Thousand Dollars
 
 
-18-

--------------------------------------------------------------------------------

 
 
($25,000) to a bailee at a location other than to a bailee and at a location
already disclosed in the Perfection Certificate, (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.  If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Twenty-Five
Thousand Dollars ($25,000) to a bailee, and Purchaser and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Purchaser, and such bailee shall execute
and deliver a bailee agreement in form and substance satisfactory to Purchaser
in its reasonable discretion.
 
7.3           Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock/shares or property of another Person, other than Permitted
Acquisitions.  A Subsidiary may merge or consolidate into another Subsidiary or
into Borrower.
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
(subject only to Liens securing the Senior Debt) security interest granted
herein, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Purchaser) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.
 
7.6           Maintenance of Collateral Accounts. Maintain any Collateral
Account except pursuant to the terms of Section 6.8(b) hereof.
 
7.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock/shares
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock/shares; (iii) Borrower may repurchase the stock of former employees or
consultants pursuant to stock/share repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of One Hundred Thousand Dollars ($100,000) per fiscal year, and
(iv) Borrower shall cause and direct Intercompany Borrowers to make regularly
scheduled interest payments on the Secured Intercompany Note and otherwise
comply therewith, in each case in accordance with the terms thereof; or (b)
directly or indirectly make any Investment (including, without limitation, any
additional Investment in any Subsidiary) other than Permitted Investments, or
permit any of its Subsidiaries to do so.
 
7.8           Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are (i) in the ordinary course of Borrower’s business,
(ii) upon fair and reasonable terms that are no less favorable to Borrower than
would be obtained in an arm’s length transaction with a non-affiliated Person
and (iii) to the extent any such transaction or series of related transactions
involves aggregate consideration greater than $200,000, disclosed in writing to
Purchaser no later than promptly following the consummation thereof.
 
7.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordinated Debt; provided,
however, that no such payment on any Subordinated Debt shall be made unless (i)
at the time of any such payment and after giving effect thereto, no Default or
Event of Default shall then have occurred or shall result therefrom, (ii)
immediately prior to and after giving effect to such payment, Borrower shall be
in pro forma compliance with the Financial Covenants set forth in Section 6.9,
and (iii) Borrower has delivered to Purchaser written evidence, in reasonable
form and detail, that such payment will be in compliance with all requirements
of this Section 7.9 at the time of such payment, or (b) amend any provision in
any document relating to the Subordinated Debt which would increase the amount
thereof or adversely affect the subordination thereof to Obligations owed to
Purchaser.
 
7.10           Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Notes for
that purpose; fail to meet the minimum funding
 
 
-19-

--------------------------------------------------------------------------------

 
 
requirements of ERISA, permit a Reportable Event or non-exempt Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act (or, in the case of EMEA and PELTD, with all employment
legislation in force in England and Wales (including, without limitation, the
Employment Rights Act 1996) or violate any other law or regulation, if the
violation could reasonably be expected to have a Material Adverse Effect, or
permit any of its Subsidiaries to do so; (i) fail to comply in all material
respects with and (ii) fail to procure all material licenses, permits, approvals
and consents required by any applicable federal, state or local law, rule or
regulation (including, without limitation, rules and regulations promulgated by
the Federal Communications Commission and any similar state agency) for the
operation of Borrower’s business in each jurisdiction wherein it is now
conducted; fail to comply with any Securities Laws; withdraw or permit any
Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency; conduct, deal in or engage in or permit any Affiliate
or agent of Borrower within its control to conduct, deal in or engage in any of
the following activities: (i) conduct any business or engage in any transaction
or dealing with any person blocked pursuant to Executive Order No. 13224
(“Blocked Person”), including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224, or (iii) engage in on
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or the USA Patriot Act.  Borrower shall
deliver to Purchaser any certification or other evidence requested from time to
time by Purchaser, in its sole discretion, confirming Borrower's compliance with
this Section 7.10.
 
7.11           Subsidiary Limitations.  Cash and Cash Equivalents held by
Subsidiaries (other than Intercompany Borrowers) that are not a Note Party shall
not at any time exceed Two Hundred Thousand Dollars ($200,000) in the aggregate
for all such Subsidiaries.
 
7.12           Amendments to Senior Loan Documents.  Agree to any modification
to or amendment of, or consent to or obtain any waiver or forbearance with
respect to, any Senior Loan Document unless expressly permitted by the terms of
the Intercreditor Agreement.
 
7.13           Acquisition of Debt.  Purchase, redeem, prepay, tender for or
otherwise acquire, directly or indirectly, any of the outstanding Notes or
Senior Debt except upon the repurchase or prepayment of the Notes in accordance
with the other terms of this Agreement, or the refinancing, repurchase or
repayment of the Senior Debt in accordance with the Senior Loan Documents or the
Intercreditor Agreement.  Borrower will promptly cancel all Notes or Senior Debt
acquired by it or any of its Subsidiaries or Affiliates pursuant to any
purchase, redemption, prepayment or tender for the Notes or Senior Debt pursuant
to any provision of this Agreement or otherwise and no Notes or Senior Debt may
be issued in substitution or exchange for any such Notes or Senior Debt.  For
the avoidance of doubt, this Section 7.12 is not intended and shall not prevent
Borrower from making (a) regularly scheduled payments of principal and interest
pursuant to the Senior Loan Agreement, or (b) any prepayments of the Senior Debt
not otherwise prohibited by this Agreement or the Intercreditor Agreement.
 
7.14           Antilayering.  Notwithstanding the foregoing, create or incur any
Indebtedness (other than the Obligations) which is subordinated or junior in
right of payment to any other Indebtedness of the Note Parties, unless such
Indebtedness is also subordinated or junior in right of payment, in the same
manner and to the same extent, to the Obligations.
 
8              EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Note on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable.  During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default;
 
8.2           Covenant Default.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.15 or 6.16 or violates any
covenant in Section 7; or
 
(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any of the other Note Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Notes shall be purchased during such cure period).  Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;
 
8.3           Material Adverse Change.  A Material Adverse Change occurs;
 
8.4           Attachment; Levy; Restraint on Business.
 
(a)            (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary) on deposit or otherwise maintained with
Purchaser or any Purchaser Affiliate, or (ii) a notice of lien or levy is filed
against any of Borrower’s assets by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Notes shall be purchased during any ten
(10) day cure period; or
 
(b)           (i) any material portion of Borrower or any of its Subsidiaries’
assets are attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any material part of its business;
 
8.5           Insolvency.  (a) Borrower or any of its Subsidiaries are unable to
pay their debts (including trade debts) as they become due or, taken as a whole,
otherwise becomes insolvent; (b) Borrower or any of its Subsidiaries begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
or any of its Subsidiaries and not dismissed or stayed within thirty (30) days
(but no Notes shall be purchased while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6           Other Agreements.  There is, under any agreement to which Borrower
or any of its Subsidiaries are a party with a third party or parties, (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of the Dollar Equivalent of Two
Hundred Thousand Dollars ($200,000); or (b) any default by Borrower or any of
its Subsidiaries, the result of which could have a Material Adverse Effect;
 
8.7           Judgments.  One or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
the Dollar Equivalent of Two Hundred Thousand Dollars ($200,000) shall be
rendered against Borrower or any of its Subsidiaries and the same are not,
within thirty (30) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay (provided that no Notes will be purchased prior
to the discharge, stay, or bonding of such judgment, order, or decree);
 
8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Note Document or in any writing delivered to Purchaser or to
induce Purchaser to enter into this Agreement or any other Note Document, and
such representation, warranty, or other statement is incorrect in any material
respect when made;
 
8.9           Subordinated Debt.  Any default or breach occurs under any
agreement between either Borrower and any creditor of such Borrower that signed
a subordination agreement with Purchaser, or any creditor that has signed a
subordination agreement with Purchaser breaches any terms of the subordination
agreement, in each case,
 
 
-21-

--------------------------------------------------------------------------------

 
 
that is not covered within the cure periods set forth for any such breach
therein, or the Obligations shall for any reason be subordinated or shall not
have the priority contemplated by this Agreement;
 
8.10            Guaranty.  (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Purchaser’s Lien in the collateral provided by any Guarantor or
in the value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor;
 
8.11           Governmental Approvals.  Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change;
 
8.12          Change of Control.  A Change of Control occurs; or
 
8.13          Cross-Default.                                Any default or event
of default occurs under the Secured Intercompany Note or any Debenture.
 
9               PURCHASER’S RIGHTS AND REMEDIES
 
9.1            Rights and Remedies.  While an Event of Default occurs and
continues Purchaser may, without notice or demand, do any or all of the
following:
 
(a)           declare all Obligations immediately due and payable together with
a Prepayment Premium (but if an Event of Default described in Section 8.5 occurs
all Obligations are immediately due and payable without any action by
Purchaser); provided that, no Prepayment Premium shall apply pursuant to this
clause (a) if the only Event of Default giving rise to this clause (a) is a
Change of Control as a result of a tender offer by a Person who is not an
Affiliate of Borrower on the Initial Closing Date;
 
(b)           stop purchasing Notes under this Agreement or under any other
agreement between Borrower and Purchaser;
 
(c)           intentionally omitted;
 
(d)           intentionally omitted;
 
(e)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Purchaser considers advisable, notify
any Person owing Borrower money of Purchaser’s security interest in such funds,
and verify the amount of such account;
 
(f)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Purchaser requests and
make it available as Purchaser designates.  Purchaser may enter premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Purchaser a license to enter and occupy any of its premises,
without charge, to exercise any of Purchaser’s rights or remedies;
 
(g)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Purchaser owing to or for the credit or the
account of Borrower;
 
 
-22-

--------------------------------------------------------------------------------

 
 
(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Purchaser is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Purchaser’s exercise of its rights under this Section, Borrower’s rights under
all licenses and all franchise agreements inure to Purchaser’s benefit;
 
(i)           place a “hold” on any account maintained with Purchaser and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(j)           demand and receive possession of Borrower’s Books;
 
(k)           exercise all rights and remedies available to Purchaser under the
Note Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof); and
 
(l)           enforce each Debenture in accordance with its terms.
 
9.2           Power of Attorney.  Borrower hereby irrevocably appoints Purchaser
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Purchaser determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Purchaser or a third party as the Code permits.  Borrower
hereby appoints Purchaser as its lawful attorney-in-fact to sign Borrower’s name
on any documents necessary to perfect or continue the perfection of Purchaser’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations have been satisfied in full and Purchaser is
under no further obligation to purchase Notes hereunder and do all acts and
things necessary or expedient, as determined solely and exclusively by
Purchaser, to protect or preserve, Purchaser’s rights and remedies under the
Note Documents, as directed by Purchaser.  Purchaser’s foregoing appointment as
Borrower’s attorney in fact, and all of Purchaser’s rights and powers, being
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed.
 
9.3           Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Note Document, Purchaser may obtain such insurance or make such payment,
and all amounts so paid by Purchaser are Purchaser Expenses and immediately due
and payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral.  Purchaser will make reasonable
efforts to provide Borrower with notice of Purchaser obtaining such insurance at
the time it is obtained or within a reasonable time thereafter.  No payments by
Purchaser are deemed an agreement to make similar payments in the future or
Purchaser’s waiver of any Event of Default.
 
9.4           Application of Payments and Proceeds. Unless an Event of Default
has occurred and is continuing, Purchaser may apply any funds in its possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to Purchaser Expenses, including without limitation, the reasonable
costs, expenses, liabilities, obligations and attorneys’ fees incurred by
Purchaser in the exercise of its rights under this Agreement; second, to the
interest due upon any of the Obligations; and third, to the principal of the
Obligations and any applicable fees and other charges, in such order as
Purchaser shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other Persons legally entitled thereto; Borrower shall remain liable
to Purchaser for any
 
 
-23-

--------------------------------------------------------------------------------

 
 
deficiency.  If an Event of Default has occurred and is continuing, Purchaser
may apply any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Purchaser shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or to other Persons legally entitled thereto; Borrower shall remain
liable to Purchaser for any deficiency.  If Purchaser, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Purchaser
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Purchaser of cash
therefor.
 
9.5           Purchaser’s Liability for Collateral. So long as Purchaser
complies with reasonable practices regarding the safekeeping of the Collateral
in the possession or under the control of Purchaser, Purchaser shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other
Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.
 
9.6           No Waiver; Remedies Cumulative.  Purchaser’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Note Document shall not waive, affect, or diminish any
right of Purchaser thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
the party granting the waiver and then is only effective for the specific
instance and purpose for which it is given.  Purchaser’s rights and remedies
under this Agreement and the other Note Documents are cumulative.  Purchaser has
all rights and remedies provided under the Code, by law, or in
equity.  Purchaser’s exercise of one right or remedy is not an election and
shall not preclude Purchaser from exercising any other right or remedy under
this Agreement or any other Note Document or other right or remedy available at
law or in equity, and Purchaser’s waiver of any Event of Default is not a
continuing waiver.  Purchaser’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
 
9.7           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Purchaser on which
Borrower is liable.
 
10             NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), (other than any notice, demand or other
communication under the Debentures), by any party to this Agreement or any other
Note Document must be in writing and be delivered or sent by facsimile at the
addresses or facsimile numbers listed below.  Purchaser or Borrower may change
its notice address by giving the other party written notice thereof.  Each such
Communication shall be deemed to have been validly served, given, or delivered:
(a) upon the earlier of actual receipt and three (3) Business Days after deposit
in the U.S. mail, registered or certified mail, return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission (with such facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this Section
10); (c) one (1) Business Day after deposit with a reputable overnight courier
with all charges prepaid; or (d) when delivered, if hand-delivered by messenger,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number indicated below.  Requests for Subsequent Takedowns
must be in writing and may be in the form of electronic mail, delivered to
Purchaser by Borrower at the e-mail address of Purchaser provided below and
shall be deemed to have been validly served, given, or delivered when sent (with
such electronic mail promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section
10).  Purchaser or Borrower may change its address, facsimile number, or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.
 
If to Borrower:   c/o Global Telecom and Technology, Inc.
         8484 Westpark Drive, Suite 720
         McLean, Virginia 22102
                                     Attn:  Mr. Eric Swank
                                     Fax:  (703) 442-5595
                                     Email: eric.swank@gt-t.net
 
with a copy to:       Kelley Drye & Warren, LLP
                             Washington Harbour, Suite 400
                                     3050 K Street NW
                                     Washington, D.C. 20007
                                     Attn: Brad Mutschelknaus, Esquire
 
 
-24-

--------------------------------------------------------------------------------

 
 
                                     Fax: (202) 342-8451
                                     Email: bmutschelknaus@kelleydrye.com
 
If to Purchaser:          BIA Digital Partners SBIC II LP
                                     15120 Enterprise Court
                                     Chantilly, VA 20151
                                     Attn: Mr. Lloyd Sams
                                     Fax:  (703) 227-9645
                                     Email:  lsams@bia.com
 
with a copy to:           Proskauer Rose LLP
                                     One International Place
                                     Boston, Massachusetts 02110
                                     Attn:  Steven Ellis, Esquire
                                     Fax: (617) 526-9899
                                     Email: sellis@proskauer.com
 
11              CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
 
  New York law governs the Note Documents regard to principles of conflicts of
law.  Borrower and Purchaser each submit to the exclusive jurisdiction of the
State and Federal courts in the County of New York, State of New York; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Purchaser from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Purchaser.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE,
PURCHASER SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH
PURCHASER DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL
OR TO OTHERWISE ENFORCE PURCHASER’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND PURCHASER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE NOTE DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12              GENERAL PROVISIONS
 
12.1           Termination.  Upon payment in full of the Obligations (other than
inchoate liabilities), Purchaser shall release its liens and security interests
in the Collateral and all rights therein shall revert to Borrower.
 
12.2           Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Agreement or any rights, benefits or obligations under it or under
any of the other Note Documents without Purchaser’s prior written consent (which
may be granted or withheld in Purchaser’s discretion).  Purchaser has the right,
without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Purchaser’s obligations, rights, and benefits under this Agreement and the other
Note Documents (each, a “Note Transfer”); provided that, in absence of a Default
or Event of Default by Borrower, any such Note Transfer shall require prior
written consent of Borrower, not to be unreasonably withhold, delayed or
conditioned.  Notwithstanding the foregoing, no purchaser, transferee, assignee,
holder, or participant of, or in, any part of, or any interest in, any of the
obligations, rights, or
 
 
-25-

--------------------------------------------------------------------------------

 
 
benefits under this Agreement and the other Note Documents shall be entitled to
the benefits of Section 2.6 or Section 2.7 unless it has complied with
Purchaser’s obligations under those sections and Section 2.9.
 
12.3           Indemnification.  Borrower agrees to indemnify, defend and hold
Purchaser and its directors, officers, employees, agents, or attorneys (each, an
“Indemnified Person”) harmless against:  (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Note Documents; and (b) all
losses or expenses (including Purchaser Expenses)  incurred, or paid by such
Indemnified Person as a result of, following from, consequential to transactions
between Purchaser and Borrower contemplated by the Note Documents (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses caused
by such Indemnified Person’s gross negligence or willful misconduct.
 
12.4           Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.
 
12.5           Correction of Note Documents.  Purchaser may correct patent
errors and fill in any blanks in the Note Documents consistent with the
agreement of the parties so long as Purchaser provides Borrower with written
notice of such correction and allows Borrower at least ten (10) days to object
to such correction.  In the event of such objection, such correction shall not
be made except by an amendment signed by both Purchaser and Borrower.
 
12.6           Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.7           Amendments in Writing; Waiver; Integration.  No purported
amendment or modification of any Note Document, or waiver, discharge or
termination of any obligation under any Note Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Note Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Note Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Note Documents merge into the Note
Documents.
 
12.8           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.9           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Borrower in Section 12.3 to indemnify Purchaser shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.
 
12.10           Confidentiality.  In handling any confidential information,
Purchaser shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Purchaser’s Subsidiaries or Affiliates (such Subsidiaries and Affiliates,
together with Purchaser, collectively, “Purchaser Entities”) in connection with
their business with Borrower; (b) to prospective transferees or purchasers of
any Notes or commitments to purchase Notes (provided, however, Purchaser shall
use commercially reasonable efforts to obtain any prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Purchaser’s regulators or as
otherwise required in connection with Purchaser’s examination or audit; (e) as
Purchaser considers appropriate in exercising remedies under the Note Documents;
and (f) to third-party service providers of Purchaser so long as such service
providers have executed a confidentiality agreement with Purchaser with terms no
less restrictive than those contained herein.  Confidential information does not
include information that is either: (i) in the public domain or in Purchaser’s
possession when disclosed to Purchaser, or becomes part of the public domain
after disclosure to Purchaser other than as a result of a breach by Purchaser or
its Affiliates of their confidentiality obligations hereunder; or (ii) disclosed
to Purchaser by a third party if Purchaser does not know that the third party is
prohibited from disclosing the information.
 
 
-26-

--------------------------------------------------------------------------------

 
 
Purchaser Entities may use the confidential information for reporting purposes
and the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower.  The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
 
12.11           Attorneys’ Fees, Costs and Expenses.  In any action or
proceeding between Borrower and Purchaser arising out of or relating to the Note
Documents, Purchaser shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.
 
12.12           Right of Set Off.   Borrower hereby grants to Purchaser, a lien,
security interest and right of set off as security for all Obligations to
Purchaser, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Purchaser or any entity under the control of
Purchaser (including a Purchaser subsidiary) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Purchaser may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE PURCHASER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
12.13           Electronic Execution of Documents. The words “execution,”
“signed,” “signature” and words of like import in any Note Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
 
12.14           Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
 
12.15           Construction of Agreement. The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.
 
12.16           Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.17           Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any Persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
12.18           Borrower Liability.  Each Borrower hereby appoints the other as
agent for the other for all purposes hereunder, including with respect to the
purchase of Notes hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Notes purchased hereunder, regardless of which
Borrower actually receives proceeds of said Notes, as if each Borrower hereunder
directly received proceeds of all Notes.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable
law, and (b) any right to require Purchaser to: (i) proceed against any Borrower
or any other person; (ii) proceed against or exhaust any security; or (iii)
pursue any other remedy.  Purchaser may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any other
Borrower’s liability.  Notwithstanding any other provision of this Agreement or
other related document, each Borrower irrevocably waives all rights that it may
have at law or in equity (including, without limitation, any law subrogating
Borrower to the rights of Purchaser under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit
 
 
-27-

--------------------------------------------------------------------------------

 
 
from, or to participate in, any security for the Obligations as a result of any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Purchaser and such
payment shall be promptly delivered to Purchaser for application to the
Obligations, whether matured or unmatured.
 
12.19         Intercreditor; Subordination.
 
   (a)           Anything herein to the contrary notwithstanding, the liens and
security interests securing the Obligations, the exercise of any right or remedy
with respect hereto, and certain of the rights of Purchaser hereof are subject
to the provisions of the Intercreditor Agreement.  In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control;
 
   (b)           Notwithstanding anything herein to the contrary, it is the
understanding of the parties that the Liens with respect to the Collateral
granted pursuant to this Agreement and the other Note Documents shall, prior to
the Discharge of Senior Priority Obligations (as defined in the Intercreditor
Agreement), be junior and subordinate (pursuant to the terms of the
Intercreditor Agreement) in all respects to all Liens with respect to the
Collateral securing any Senior Debt.
 
13              DEFINITIONS
 
13.1           Definitions.  As used in the Note Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Acquisition” is (a) the purchase or other acquisition by Borrower of all or
substantially all of the assets of any other Person, or (b) the purchase or
other acquisition (whether by means of merger, consolidation, or otherwise) by
Borrower of all or substantially all of the stock or other equity interest of
any other Person.
 
“Acquisition Agreement” is that certain Agreement for the sale and purchase of
the entire issued share capital of and loan notes in PacketExchange (Ireland)
Limited, by and among Esprit Capital I Fund No.1 LP, Esprit Capital I Fund No.2
LP and others, as “Sellers” and GTT-EMEA, Limited, as “Buyer”, dated on or about
June 6, 2011.
 
“Adjusted EBITDA” is the sum of (i) EBITDA, plus, (ii) to the extent deducted
from the calculation of Net Income and not otherwise added back to the
calculation of EBITDA, any non-cash compensation paid to officers or directors
of Borrower or any of its Subsidiaries, plus (iii) additional one-time
adjustments acceptable to Purchaser, including transaction costs and expenses
arising in connection with this Agreement, the Senior Debt or the Packet
Exchange Acquisition, and the consummation of the transactions contemplated by
each thereof.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Applicable Laws” are all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other appropriate body and
delivered by such Person to Purchaser approving the Note Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Note Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Note Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Note Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Purchaser may conclusively rely on
such certificate unless and until such Person shall have delivered to Purchaser
a further certificate canceling or amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.
 
“Cash Basis EBITDA” is, for any period of measurement, Adjusted EBITDA minus (a)
unfinanced Capital Expenditures; minus (b) Taxes actually paid in cash and minus
(c) other cash distributions approved by Purchaser, in its reasonable
discretion, on a case-by-case basis, including any non-recurring cash expenses
related to the Packet Exchange Acquisition.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Purchaser’s certificates of
deposit issued maturing no more than one (1) year after issue; and (d) money
market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (c) of
this definition.
 
“Cash Interest Portion” is defined in Section 2.3(a).
 
“Change of Control” is when:
 
(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of (i) 40% or more of the equity interests of GTTI entitled to vote
for members of the board of directors or equivalent governing body on a
fully-diluted basis (and taking into account all such equity interests that such
“person” or “group” has the right to acquire pursuant to any option right);
 
 
-29-

--------------------------------------------------------------------------------

 
 
(ii)            a majority of the members of the board or directors of GTTI do
not constitute Continuing Directors; or
 
(iii)           any Note Party fails at any time to own, directly or indirectly,
100% of the equity interests of each Subsidiary thereof (if any) free and clear
of all Liens (other than the Liens in favor of the Senior Lender or Purchaser
hereunder), except where such failure is as a result of a transaction permitted
by this Agreement.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank or International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.
 
“Charter” means the Second Amended and Restated Certificate of Incorporation of
GTTI, dated as of October 16, 2006, as the same may be amended, modified,
restated, or supplemented from time to time in accordance with its terms and
with this Agreement.
 
“Claims” is defined in Section 12.3.
 
“Closing Date” is defined in Section 3.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Note Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Purchaser’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and for the purposes of this Agreement. The term “Collateral” shall
also include the Secured Intercompany Note.  Notwithstanding any other provision
of this Agreement to the contrary, Collateral shall not include, and no security
interest shall be granted in, more than 65% of the equity interests in any
direct or indirect foreign subsidiary of any Borrower.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commitment Amount” is defined in Section 2.1.5(a).
 
“Commitment Fee” is defined in Section 2.4(b).
 
“Commitment Termination Date” is August 31, 2011, which date may be extended to
December 31, 2011 at the sole option of Purchaser.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Communication” is defined in Section 10.
 
 
-30-

--------------------------------------------------------------------------------

 
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Continuing Director” is (a) any member of the board of directors of GTTI who
was a director on the Initial Closing Date, and (b) any individual who becomes a
member of the Board of Directors after the Initial Closing Date if such
individual was appointed or nominated for election to the Board of Directors by
a majority of the Continuing Directors, but excluding any such individual
originally proposed for election in opposition to the board of directors in
office at the Initial Closing Date in an actual or threatened election contest
relating to the election of the directors of GTTI and whose initial assumption
of office resulted from such contest or the settlement thereof.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Purchaser pursuant to which
Purchaser obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Debentures” means the debentures securing the Secured Intercompany Note,
between Borrower and Intercompany Borrowers, dated as of the date hereof, as may
be amended, restated, or otherwise modified in accordance with the terms hereof
and thereof.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Purchaser at such time on the basis of the then-prevailing rate of exchange in
San Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
 
-31-

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
 
“EBITDA” shall mean, for any period of measurement, (a) Net Income, plus (b)
Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (f) non-cash stock compensation expense, plus (g) at Purchaser’s
discretion, other non-cash one-time charges reasonably acceptable to and
approved by Purchaser, on a case-by-case basis.
 
“EMEA” is GTT-EMEA, LTD., a private limited liability company incorporated and
registered in England and Wales with registration number 03580993 and whose
registered office is located at 35 Vine Street, London EC3N 2AA.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“Equity Documents” means the Warrant and the Charter.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Excluded Taxes” are, with respect to Purchaser (a) Taxes imposed on or measured
by its overall net income (however denominated), and franchise Taxes imposed on
it (in lieu of net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which it is organized or in which its
principal office is located or in which its applicable lending office does
business, (b) any branch profits Taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which it is located, (c)
in the case of any Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or designates a new lending office, (d) any Taxes
imposed or any “withholding payment” payable to a recipient as a result of the
failure of such recipient to satisfy the applicable requirements set forth in
FATCA, (e) in the case of any U.S. Lender, any withholding tax that is properly
withheld on amounts payable made to such U.S. Lender by a foreign Borrower at
the time such U.S. Lender becomes a party to this Agreement or designates a new
lending office, and (f) any U.S. federal backup withholding Taxes imposed as a
result of payments under this Agreement (other than any backup withholding Taxes
imposed as the result of a change in law after the date Purchaser or other
Lender becomes a party to this Agreement).
 
“Existing Subordinated Noteholders” are Richard D. Calder, Eric A. Swank,
Universal Telecommunications, Inc., Hackman Family Trust, Howard E. Janzen, the
Spitfire Fund, L.P., Theodore B. Smith, III, Saunwin Domestic Equities Fund,
LLC, and Goldman Sachs & Co. Cust. FBO Philip H. Geier, Jr. IRA.
 
“Event of Default” is defined in Section 8.
 
“FATCA” means Sections 1471 through 1474, inclusive, of the IRC, and any current
or future regulations thereunder or official interpretations thereof.
 
“First Anniversary” is the date that is 365 days after the Initial Closing Date.
 
“Fixed Charges” are, for any period of measurement, the sum of Borrower’s (a)
cash interest payments made on all Indebtedness, plus (b) any regularly
scheduled principal payments on outstanding Indebtedness (including, without
limitation, principal amortization and prepayments of the Term Loan (as defined
in the Senior Credit Agreement) but excluding payments of principal on the
Revolving Line that do not result in a permanent reduction of the Revolving
Line), plus (c) principal amortization of and interest payments on capitalized
leases.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Lender” means each Lender that is not a U.S. Lender.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Fourth Anniversary” is the date that is 365 days after the Third Anniversary
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other Tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“GTTA” is defined in the preamble.
 
“GTTI” is defined in the preamble.
 
“Guarantors” are any present or future guarantor of the Obligations, including,
without limitation, GTT Global Telecom Government Services, LLC and TEK Channel
Consulting, LLC.
 
“Guarantees” are the Guarantees of even date executed by the Guarantors in favor
of Purchaser and any additional guaranty which may previously have been entered
into or which may be executed after the date of this Agreement with respect to
the Obligations hereunder.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.3.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Initial Closing Date” is June 6, 2011.
 
“Initial Takedown” is defined in Section 2.1.5(b)(i).
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code or the UK Insolvency Act 1986, or under any other
bankruptcy or insolvency law in any jurisdiction, including assignments for the
benefit of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.
 
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
 
-33-

--------------------------------------------------------------------------------

 
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Intercompany Borrowers” are EMEA, PEIRL and PELTD, in their capacity as
borrowers under the Secured Intercompany Note.
 
“Intercreditor Agreement” is that certain Intercreditor Agreement, dated as of
the Initial Closing Date, by and among the Senior Lender and Purchaser and
acknowledged by Borrower, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Notes and other Indebtedness of Borrower and its Subsidiaries, if any,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Interest Payment Date” is defined in Section 2.3(f).
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is any Trademark Security Agreement executed and delivered by US
Borrower or any Guarantor to Purchaser, including, without limitation, each
Trademark Security Agreement delivered by each US Borrower and each Guarantor on
the Initial Closing Date.
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“Lender” means Purchaser or any assignee, transferee, or holder of, or
participant in, any of Purchaser’s rights under this Agreement.
 
“Leverage Ratio” is, for any period of measurement, the sum of Borrower’s
Indebtedness divided by Adjusted EBITDA.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
 
-34-

--------------------------------------------------------------------------------

 
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Purchaser’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.
 
“Maturity Date” is June 6, 2016.
 
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any,  for any period as at any date of determination, the net
profit (or loss), exclusive of any extraordinary gains, after provision for
Taxes, of Borrower and its Subsidiaries for such period taken as a single
accounting period.
 
“Note” or “Notes” are promissory note to be executed by Borrower in favor of
Purchaser in the form of Exhibit C appropriately completed, which shall be in
the amount purchased by Purchaser at each respective Takedown.
 
“Note Documents” are, collectively, this Agreement, the Equity Documents, the
Intercreditor Agreement, each Debenture, each Guaranty, each Security Agreement,
the Perfection Certificate, the IP Agreement, the Notes, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower any Guarantor and/or for the benefit of Purchaser in connection
with this Agreement, all as amended, restated, or otherwise modified.
 
“Note Party” or “Note Parties” are Borrower and each Guarantor.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Purchaser Expenses and other amounts Borrower owes Purchaser now or
later, whether under this Agreement, the Note Documents, or otherwise,
including, without limitation, all obligations relating to performance of
Borrower’s duties under the Note Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Initial Closing Date, and, (a)
if such Person is a corporation, its bylaws in current form, (b) if such Person
is a limited liability company, its limited liability company agreement (or
similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, changes or similar levies arising from any
payment made hereunder or under any other Note Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Note Document.
 
“Packet Exchange Acquisition” means the acquisition of stock indentified in the
Acquisition Agreement.
 
“Packet Exchange Subordinated Noteholder” means Zero Assets Holding Co., Inc.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment” means all checks, wire transfers and other items of payment received
by Purchaser (including proceeds of Accounts and payment of all the Obligations
in full) for credit to outstanding Notes or, if the balance of the Notes has
been reduced to zero, for credit to its Deposit Accounts.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Performance Pricing Period” is, provided no Event of Default has occurred and
is continuing, the period (i) commencing on the first (1st) day of the month
following the Subject Month in which Borrower reports, for such Subject Month
that Borrower has maintained its Leverage Ratio (as calculated on a trailing
 
 
-35-

--------------------------------------------------------------------------------

 
 
twelve month basis) in an amount equal to or less than 2.00:1.00, as confirmed
by Purchaser, in good faith (the “Performance Pricing Threshold”); and (ii)
terminating on the earlier to occur of (A) the occurrence of a Default or an
Event of Default; and (B) the first (1st) day of the month following the Subject
Month in which Borrower fails to maintain the Performance Pricing Threshold, as
determined by Purchaser, in its reasonable discretion.  Upon the termination of
a Performance Pricing Period, Borrower must maintain the Performance Pricing
Threshold each consecutive day for a complete Subject Month Ratio (as calculated
on a trailing twelve month basis), as determined by Purchaser, in good faith,
prior to entering into a subsequent Performance Pricing Period.  Borrower shall
give Purchaser prior-written notice of Borrower’s intention to enter into any
such Performance Pricing Period.
 
“PEIRL” is PACKETEXCHANGE (IRELAND) LTD., a company incorporated and existing
under the laws of Ireland with registered number 372202 and whose registered
address is at 24-26 City Quay, Dublin 2 Ireland.
 
“PELTD” is PACKETEXCHANGE (EUROPE) LTD., a company incorporated and registered
under the laws of England and Wales with registration number 05164474 and whose
registered office is located at Fourth Floor, 2 – 4 Great Eastern Street, London
EC2A 3NT changing to 35 Vine Street, London EC3N 2AA.
 
“Permitted Acquisition” is, after the Initial Closing Date, any Acquisition
disclosed to Purchaser and agreed to by Purchaser, provided that each of the
following shall be applicable to any such Acquisition:
 
(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;
 
(b)           the entity or assets acquired in such Acquisition are in the same
or similar line of Business as Borrower is in as of the date hereof;
 
(c)           the pro forma organizational structure of Borrower and its
Subsidiaries shall be reasonably satisfactory to Purchaser;
 
(d)           Borrower shall have provided Purchaser evidence and reasonably
detailed calculations satisfactory to Purchaser, in its sole discretion, that,
after giving effect to such Acquisition, the net effect of such Acquisition
shall be EBITDA accretive to Borrower on a pro forma basis for the 12 month
period ended one year after the proposed date of consummation of such proposed
Acquisition;
 
(e)           Borrower shall remain a surviving entity after giving effect to
such Acquisition; if, as a result of such Acquisition, a new Subsidiary of
Borrower is formed or acquired, Borrower shall cause such new Subsidiary to
comply with the requirements of Section 6.12;
 
(f)           Borrower shall provide Purchaser with: (i) written notice of the
proposed Acquisition at least ten (10) Business Days prior to the anticipated
closing date of the proposed Acquisition, (ii) drafts of the acquisition
agreement and all other material documents relative to the proposed Acquisition
at least five (5) Business Days prior to the anticipated closing date of the
proposed Acquisition, and (iii) fully executed copies of the acquisition
agreement and all other material documents relative to the proposed Acquisition
promptly after the closing date of the proposed Acquisition;
 
(g)           the total cash payable and liabilities assumed by Borrower (either
directly or indirectly) for all such Acquisitions may not exceed Three Million
Dollars ($3,000,000) in the aggregate per annum;
 
(h)           after giving effect to such acquisition, the Note Parties shall be
in pro forma compliance with the Financial Covenants set forth in Section 6.9;
and
 
(i)           the entity or assets acquired in such Acquisition shall not be
subject to any Lien other than the first-priority Liens granted in favor of
Purchaser and Permitted Liens, including, without limitation, purchase money
Liens existing on Equipment when acquired, so long as the Lien is confined to
the property and improvements and the proceeds of the Equipment.
 
 “Permitted Indebtedness” is:
 
 
-36-

--------------------------------------------------------------------------------

 
 
(a)           Borrower’s Indebtedness to Purchaser under this Agreement and the
other Note Documents;
 
(b)           Indebtedness existing on the Initial Closing Date and shown on the
Perfection Certificate;
 
(c)           Subordinated Debt, if any;
 
(d)           (i) unsecured Indebtedness (i) of any Note Party owed to any other
Note Party; and (ii) of Subsidiaries that are not a Note Party owed to any Note
Party in an aggregate amount for all such Indebtedness, together with
Investments permitted in connection with clause (h) of the definition of
“Permitted Investments”, not to exceed Five Hundred Thousand Dollars ($500,000)
in any fiscal year and only so long as such Indebtedness is evidenced by a
promissory note pledged to Purchaser or Senior Lender, as applicable in
accordance with the Intercreditor Agreement;
 
(e)           unsecured Indebtedness to trade debtors incurred in the ordinary
business, in a manner consistent with past practices;
 
(f)           Indebtedness secured by Permitted Liens;
 
(g)           Senior Debt;
 
(h)           any refinancing of the Senior Debt, in an amount equal to the
greater of (i) the Senior Debt Cap (as defined in the Intercreditor Agreement as
of the Initial Closing Date) and (ii) and the amount equal to the Company’s most
recently reported quarterly annualized Adjusted EBITDA multiplied by 1.75 (such
amount, the “Senior Debt Basket”), and otherwise subject to the Intercreditor
Agreement (or, with respect to any replacement of the Senior Debt, on
intercreditor terms that are no less favorable to Purchaser than those that
exist in the Intercreditor Agreement as in effect on the Initial Closing Date);
 
(i)           secured intercompany indebtedness evidenced by the Secured
Intercompany Note and secured by the Debentures; and
 
(j)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (i) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 
“Permitted Investments” are:
 
(a)           Investments shown on the Perfection Certificate and existing on
the Initial Closing Date;
 
(b)           Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;
 
(d)           Cash Investments (i) by Borrower in Subsidiaries that are
Guarantors which have executed a Security Agreement; (ii) by Borrower in
Subsidiaries that are not Guarantors, not to exceed an aggregate amount of Five
Hundred Thousand Dollars ($500,000) per annum and (iii) by Subsidiaries in other
Subsidiaries that are not Guarantors, not to exceed an aggregate amount per
annum of Five Hundred Thousand Dollars ($500,000); provided that no Default or
Event of Default shall exist at the time of such Investment or result therefrom.
 
(e)           Investments by EMEA in Global Telecom & Technology Deutschland
GmbH in an aggregate amount not to exceed One Million Dollars ($1,000,000) per
annum;
 
(f)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors
 
 
-37-

--------------------------------------------------------------------------------

 
 
relating to the purchase of equity securities of Borrower or its Subsidiaries
pursuant to employee stock purchase plans or agreements approved by Borrower’s
board of directors; and
 
(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and
 
(h)           Cash Investments (i) by any Note Party in any other Note Party;
(ii) other than the Secured Intercompany Note, by any Note Party in any
Subsidiary that is not a Note Party, in an aggregate amount for all such
Investments in such Subsidiaries, together with Indebtedness permitted in
connection with clause (d) of the definition of “Permitted Indebtedness”, not to
exceed Two Hundred Thousand Dollars ($200,000) in any fiscal year, (iii) by
Subsidiaries that are not a Note Party in Guarantors or in Borrower, and (iv) in
the Intercompany Borrowers in connection with the Secured Intercompany Note.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Initial Closing Date and shown on the
Perfection Certificate or arising under this Agreement and the other Note
Documents, including related to the Senior Debt;
 
(b)           Liens for Taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder or any
other Applicable Law;
 
(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Million Five Hundred Thousand Dollars ($1,500,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
 
(d)           Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Purchaser a security interest;
 
(f)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Purchaser has a perfected security interest in the
amounts held in such deposit and/or securities accounts; and
 
(g)           Liens arising from (i) Permitted Indebtedness, including the
Senior Debt and the Secured Intercompany Note, and (ii) orders, judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 8.4 or 8.7.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Pledge Agreement” is that certain Pledge Agreement, dated as of the Initial
Closing Date, by and between Borrower and Purchaser.
 
“PIK Interest” is defined in Section 2.3(a).
 
“Prepayment Premium” is with respect to any prepayment pursuant to Section
2.1.5(d) or remittance of proceeds pursuant to Sections 6.4 or Section 6.7,
whether before or after an Event of Default, (i) four
 
 
-38-

--------------------------------------------------------------------------------

 
 
percent (4%) of the amount prepaid if such prepayment occurs at any time after
the Initial Closing Date but on or before the First Anniversary; (ii) three
percent (3%) of the amount prepaid if such prepayment occurs at any time after
First Anniversary but on or before the Second Anniversary; (iii) two percent
(2%) of the amount prepaid if such prepayment occurs at any time after the
Second Anniversary but on or before the Third Anniversary; (iv) one percent (1%)
of the amount prepaid if such prepayment occurs at any time after the Third
Anniversary but on or before the Fourth Anniversary; and (v) zero percent (0%)
of the amount prepaid if such prepayment is made at any time thereafter.
 
“Processing Fee” is defined in Section 2.4(a).
 
“Purchaser” is defined in the preamble hereof, and shall include any Lender..
 
“Purchaser Entities” is defined in Section 12.10.
 
“Purchaser Expenses” are all audit fees and expenses, and reasonable costs, and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Note Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings).
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Purchaser’s right to sell any Collateral.
 
“Revolving Line” is as defined in the Senior Credit Agreement as in effect on
the date hereof.
 
“Second Anniversary” is the date that is 365 days after the First Anniversary.
 
“Secured Intercompany Note” is that certain Secured Intercompany Note, with an
original principal amount equal to $7,500,000.00, dated as of the Initial
Closing Date, by and between Borrower, as holder thereunder, and the
Intercompany Borrowers, collectively, jointly and severally, as borrowers
thereunder, as the same may be amended, restated, or otherwise modified from
time to time with written consent of Purchaser.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, and Sarbanes-Oxley, each as amended.
 
“Security Agreement” is any Security Agreement executed and delivered by any
Guarantor to Purchaser, including, without limitation, each Security Agreement
delivered by each Guarantor on the Initial Closing Date.
 
 
-39-

--------------------------------------------------------------------------------

 
 
“Senior Debt” is “Senior Priority Obligations” as such term is defined in the
Intercreditor Agreement as in effect on the date hereof.
 
“Senior Lender” is “Senior Creditor” as such term is defined in the
Intercreditor Agreement.
 
“Senior Loan Agreement” is “Senior Credit Agreement” as such term is defined in
the Intercreditor Agreement.
 
“Senior Loan Documents” is as defined in the Intercreditor Agreement.
 
“Subject Month” is the latest calendar month for which Borrower has timely
delivered the reports and schedules required pursuant to Section 6.2(a) hereof.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Purchaser (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
reasonably satisfactory to Purchaser entered into between Purchaser and the
other creditor), on terms reasonably acceptable to Purchaser.
 
“Subsequent Takedown” is defined in Section 2.1.5(b)(ii).
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.
 
“SVB Restructuring” is the restructuring of the obligations of Borrower (as
defined in the Senior Loan Agreement) to Senior Lender under the Senior Credit
Agreement into two separate, stand-alone credit facilities, subject in each
case, without limitation, to adequate internal credit decisions and approval by
Senior Lender, in its sole discretion.
 
“Takedown” is defined in Section 2.1.5(b)(ii).
 
“Tax” or “Taxes” means all present or future Taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Third Anniversary” is the date that is 365 days after the Second Anniversary.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
“US Borrower” is, singly and collectively, jointly and severally, each Borrower
other than EMEA, PEIRL, and PELTD.
 
“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.
 
“Warrant” means that certain Common Stock Warrant, dated as of the Initial
Closing Date, by and between GTTI and Purchaser, as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.  For avoidance of doubt, “Warrant” shall include, if applicable, any Put
Note (as defined in the Warrant) executed in connection therewith.
 
 
-40-

--------------------------------------------------------------------------------

 
 
“WBS” is defined in the preamble.
 
[Signature page follows.]
 
 
 
 


 
-41-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Initial Closing Date.
 
BORROWER:
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
By:
  /s/ Eric A. Swank  
By:
  /s/ Eric A. Swank  
Name:
  Eric A. Swank  
Name:
  Eric A. Swank  
Title:
  Chief Financial Officer  
Title:
  Chief Financial Officer              

 
PACKETEXCHANGE, INC.
 
WBS CONNECT, LLC
By:
  /s/ Eric A. Swank  
By:
  /s/ Eric A. Swank  
Name:
  Eric A. Swank  
Name:
  Eric A. Swank  
Title:
  Chief Financial Officer  
Title:
  CFO of Managing Member              

 
PACKETEXCHANGE (USA), INC.
 
 
By:
  /s/ Eric A. Swank        
Name:
  Eric A. Swank        
Title:
  Chief Financial Officer  
 
               

 
 
 
 
 
 
 
 
 
Note Purchase Agreement 
 

--------------------------------------------------------------------------------

 




 
PURCHASER:
 
BIA DIGITAL PARTNERS SBIC II LP
 
By:  BIA Digital Partners II LLC
Its:  General Partner
 
 
By:
  /s/ Lloyd Sams        
Name:
  Lloyd Sams        
Title:
  Managing Principal  
 
               

 
 
 


 


 


 


Note Purchase Agreement 
 

--------------------------------------------------------------------------------

 


Schedule 2.1.5
 
Commitments
 
 
 
Purchaser
 
Commitment to
purchase Notes at
the Initial
Takedown
 
Commitment to
purchase Notes at
Subsequent
Takedowns
Total Commitment
BIA DIGITAL PARTNERS SBIC II LP
$7,500,000.00
$5,000,000.00
$12,500,000.00


 
 
 
Purchase Price of Note Purchased at Initial Takedown
 
 
 
Purchaser
 
Principal Amount
 
 
Purchase Price
BIA DIGITAL PARTNERS SBIC II LP
$7,500,000.00
$7,122,339.00

 
 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A – COLLATERAL DESCRIPTION
 
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 


 


 


 
1

--------------------------------------------------------------------------------

 


EXHIBIT B
 
 
COMPLIANCE CERTIFICATE
 

TO:  BIA DIGITAL PARTNERS    Date:      FROM:  GLOBAL TELECOM & TECHNOLOGY, INC.
et al.       

     
The undersigned authorized officer of Global Telecom and Technology, Inc. ( a
“Borrower”) certifies that under the terms and conditions of the Note Purchase
Agreement between Borrower and Purchaser (the “Agreement”), (1) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) each Borrower, and each of its
respective Subsidiaries, has timely filed all required tax returns and reports,
and Borrower has timely paid all foreign, federal, state, national and local
Taxes, assessments, deposits and contributions owed by Borrower except as
otherwise permitted pursuant to the terms of Section 5.9 of the Agreement, and
(5) no Liens have been levied or claims made against any Borrower or any of its
respective Subsidiaries, if any, relating to unpaid employee payroll or benefits
of which any Borrower has not previously provided written notification to
Purchaser.  Attached are the required documents supporting the
certification.  The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within150 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
Projections
FYE within 45 days and as amended or updated
Yes   No
 
 
The following Intellectual Property was registered and/or the following
Governmental Approvals were obtained
after the Initial Closing Date (if no registrations or approvals, state “None”)
  ____________________________________________________________________________
 

 
Financial Covenant
        Required
         Actual
Complies
       
Maintain as indicated:
     
Minimum Liquidity (certified monthly)
$2,500,000
$_______
Yes   No
Minimum Fixed Charge Coverage Ratio (tested quarterly, on
a T3M basis)
1.15:1.00
_____:1.0
Yes   No
Leverage Ratio (certified quarterly beginning with quarter
ending June 30, 2012)
See Note Purchase Agreement
_____:1.0
Yes   No
Minimum Adjusted EBITDA
See Note Purchase Agreement
 
Yes   No

 

 
 
1

--------------------------------------------------------------------------------

 
 
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
 
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 

     

 
 
GLOBAL TELECOM & TECHNOLOGY, INC. et al.
 
 
 
By:
         
Name:
         
Title:
   
 
               

 
 


 


 
2

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate

 
Financial Covenants of Borrower

 
In the event of a conflict between this Schedule and the Note Purchase
Agreement, the terms of the Note Purchase Agreement shall govern.
 
Dated:           ____________________
 
I.           Liquidity (Section 6.9(a))
 
Required:                      Maintain unrestricted cash of at least Two
Million Five Hundred Thousand Dollars ($2,500,000).
 
Actual:
 
A.
Aggregate value of the unrestricted cash of Borrower
$_________



 
Is line A equal to or greater than $2,500,000?

 
________  No, not in compliance               ________  Yes, in compliance
 


 


 
3

--------------------------------------------------------------------------------

 


II.           Fixed Charge Coverage Ratio. (Section 6.9(b))
 
Required:                      Maintain on a quarterly basis, as of the last day
of each fiscal quarter of Borrower, measured on a trailing three month basis, a
ratio of (i) Cash Basis EBITDA for such period dividedby (ii) Fixed Charges of
at least 1.15:1.00
 
Actual: All amounts measured on a trailing three month basis:
 
A.
EBITDA
$_________           
 
B.
Unfinanced Capital Expenditures
$_________           
 
C.
Taxes actually paid in cash
 
$_________
D.
cash interest expense paid on Subordinated Debt
 
$_________
E.
Other cash distributions approved by Purchaser, in its sole discretion, on a
case-by-case basis
 
$_________
F.
 
CASH BASIS EBITDA (line A minus line B minus line C minus line D minus line E)
 
$_________
G.
 
Fixed Charges
$_________
H. 
FIXED CHARGE COVERAGE RATIO (line F divided by line G, expressed as a ratio)
__________:1.00 

 
Is line H equal to or greater than 1.15:1:00?
 
________  No, not in compliance               ________  Yes, in compliance


 


  1
 

--------------------------------------------------------------------------------

 


III.           Leverage Ratio. (Section 6.9(c))
 
Required:                      Maintain on a quarterly basis, as of the last day
of each fiscal quarter of Borrower beginning with the fiscal quarter ending
March 31, 2012, measured on a trailing twelve month basis, a ratio of (i) the
sum of Borrower’s Indebtedness dividedby (ii) Adjusted EBITDA for such period of
at least the ratio set forth in the Note Purchase Agreement with respect to any
such period.
 
Actual: All amounts measured on a trailing three month basis:
 
A.
Adjusted EBITDA
 
$_________
B.
 
Borrower’s Indebtedness
$_________
C.
LEVERAGE COVERAGE RATIO (line B divided by line A, expressed as a ratio)
__________:1.00 



 
________  No, not in compliance               ________  Yes, in compliance
 
 


 


  2
 

--------------------------------------------------------------------------------

 


IV.           Minimum Adjusted EBITDA. (Section 6.9(d))
 
Required:                      Achieve on a quarterly, as of the last day of
each fiscal quarter of Borrower set forth in Section 6.9(d) of the Note Purchase
Agreement, Adjusted EBITDA of at least the amount specified for such period
therein.
 
A.
EBITDA
$_________
B.
To the extent deducted from the calculation of Net Income and not added back to
the calculation of EBITDA, non-cash compensation paid to officers and directors
 
$_________
C.
ADJUSTED EBITDA (line A plus line B)
$_________



 
________  No, not in compliance               ________  Yes, in compliance
 


 
3

--------------------------------------------------------------------------------

 


Schedule 5.14

 
See attached
 
 
 
 
 
 
 


 
4
 
 


